Name: Council Regulation (EEC) No 1810/91 of 31 May 1991 temporarily suspending the autonomous common customs tariff duty on certain industrial products (in the microelectronics and related sectors)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 91 Official Journal of the European Communities No L 167/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1810/91 of 31 May 1991 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the microelectronics and related sectors) THE COUNCIL OF THE EUROPEAN COMMUNITIES, fixing their period of validity by reference to the interests of Community production , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user-industries in the Community; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially , particularly because of the existence of Community production , and in other cases to suspend them completely ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily, by Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annexes shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from :  1 July to 30 September 1991 for the products referred to in Annex I,  1 July to 31 December 1991 for the products referred to in Annex II . Article 2 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1991 . For the Council The President A. BODRY &gt; No L 167/ 2 Official Journal of the European Communities 29 . 6 . 91 ANNEX I , CN code Description Rate of autonomous duty (% ) ex 8542 11 72 Electrically erasable, programmable, read only memory (E2PROM), vyith a storage capacity of 512 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connecting pins and bearing: ^  an identification marking consisting of or including the following combination of figures and letters : 48 F 512 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 72 Electrically erasable, programmable , read only memory (E2PROM), with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 48 F 010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 72 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 2Mbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 28F020 or  other identification markings relating to devices complying with the abovementioned description 0 29 . 6 . 91 Official Journal of the European Communities No L 167/ 3 ANNEX II CN code Description Rate of autonomous duty (% ) ex 8471 93 50 ex 8471 9i 60 ex 8471 93 60 ex 8471 99 90 ex 8473 10 00 ex 8473 30 00 ex 8473 30 00 ex 8473 30 00 ex 8473 30 00 Floppy-disk storage units Digital audio tape storage unit Magnetic tape storage unit Optical reader for reading alphanumerical dot-matrix printing characters and converting them into electrical signals , comprising a read head containing an optical detector, an amplifier , a focusing lens and two lamps, linked by one or two flat cables to a central module the dimensions of which do not exceed 200 x 220 mm, comprising a printed circuit board on which are mounted a microprocessor, an image recognition circuit and an analogue-to-digital converter Integrated memory unit for electronic typewriters, comprising a printed circuit with 2 or 4 static random-access memories (S-RAMs) each with 8 K x 8 bit capacity, electronic control components and memory back-up-batteries, contained in a cartridge fitted with connectors, the external dimensions of which do not exceed 11 x 40 x 90 mm, and bearing:  an identification marking consisting of or including the following combination of letters : MEMOCART or  other identification markings relating to devices complying with the abovementioned description Ferrite magnetic heads of Winchester technology , for disk file peripherals as well as carrying arms equipped with such magnetic heads, capable of recording to a density of 10 tracks per millimetre or more Inkjet printhead Processor of ECL technology, consisting of not more than 336 monolithic integrated circuits , comprising 4 200 uncommitted logic arrays and random-access memories (RAMs) with a total storage capacity of 16 Kbits , contained in a housing, mounted on both sides of a multiple printed circuit enclosed between two cooling plates the overall exterior dimensions of which do not exceed 148 x 560 x 594 mm and bearing:  an identification marking consisting of or including the following combination of figures and letters : 001B 3035 H002 or  other identification markings relating to devices complying with the abovementioned description Magnetic bubble memories with a storage capacity of not more than 4 Mbits , contained in a housing the exterior dimensions of which do not exceed 43 x 44 mm, with not more than 42 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 7110 FBM 64 DA BDN 0151 7114 1 BDL0133 MBM 2011 FBM 54 DB BDL 0134 MBM 2256 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 0 0 0 0 No L 167/4 Official Journal of the European Communities 29. 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8473 30 00 Component forming the arithmetic/ logic element of a central processing unit (CPU), comprising not more than 9 printed circuit boards , the dimensions of which do not exceed 290 x 310 mm, on each of which are mounted not more than 121 ECL gate arrays or ECL random access memories (ECL-RAMs) and combinations thereof, contained in a framework the dimensions of which do not exceed 501 x 596 x 611 mm which serves as a housing and interconnector for the printed circuit boards , and bearing: ' an identification marking consisting of or including one of the following combinations of figures and letters : COIB 2675 E 500 COIB 2675 H 500 COIB 2675 H 501 COIB 2675 H 502 COIB 2675 H 503 COIB 2675 H 504 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 40 00 Thermal printer heads of thick or thin film technology, consisting of a printed circuit with at least one tantalum capacitor and an electrolytic capacitor contained in a metal support with connector , printer element and heat sink, supplied with the appropriate support and transport roll 0 ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,030 Nm, with coupling flange of a diameter of 34 mm and precision-made chuck of a diameter of 25 mm, with internal rotor , three-phase winding , rated speed of 3 600 rpm , supply voltage of 12 V + / - 10 % 0 ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,018 Nm, with coupling flange of a diameter of 26 mm and precision-made chuck of 20 mm, with internal rotor , three-phase winding , rated speed of 3 600 rpm, supply voltage of 12 V + 1 - 10 % 0 ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,018 Nm, with coupling flange of a diameter of 58 mm and precision-made chuck of 25 mm, with internal rotor , three-phase winding , rated speed of 3 600 rpm, supply voltage of 12 V + / - 10 % 0 ex 8501 10 99 DC electric motor, brushless , with a torque of not more than 0,018 Nm, with coupling flange of a diameter of 35 mm and precision-made chuck of a diameter of 25 mm, with internal motor, three-phase winding, rated speed of 3 600 rpm, supply voltage of 12 V + / - 10 % 0 - ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,2 Nm, with coupling flange of a diameter of 74 mm, a spindle of a diameter of 40 mm, rated speed of 3 600 rpm, supply voltage of 12 V + / - 10 % , with cables and connectors 0 ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,20 Nm, with coupling flange of a diameter of 77 mm and precision-made chuck of 44 mm, with outside rotor of a maximum diameter of 55 mm, four-phase winding, rated speed of 3 600 rpm, supply voltage of 12 V + / - 10 % and fitted with wires and connectors 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 1,8 ° , 200 steps per revolution , a four-phase rotation sequence and single-pole windings , comprising a rotor and a laminated stator enclosed between two square section flanges with sides not exceeding 42 mm and fitted with biterminate shaft and wires and connectors 0 / 29. 6 . 91 Official Journal of the European Communities No L 167/5 CN code Description Rate of autonomous duty (% ) tx 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two- or four-phase rotation sequence and bipolar windings , comprising a rotor and a laminated stator enclosed between two square section flanges with sides not more than 40 mm wide and fitted with biterminate shaft , wires and connectors 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two-phase rotation sequence and bipolar windings, comprising a rotor and a stator encapsulated in a cylindrical housing the diameter of which do not exceed 47 mm and a thickness not exceeding 14 mm, fitted with a single shaft output and cables with connectors 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two-phase rotation sequence and bipolar windings , comprising a rotor , a laminated stator enclosed between two square section flanges with sides not exceeding 40 mm, an integral 2- or 3-phase tachometer enclosed in a cap with a diameter not exceeding 35 mm, and separate cables and connectors for the motor and tachometer outputs, with dimensions not exceeding 40 x 40 x 62 mm, including the shaft 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two-phase rotation sequence and bipolar windings , comprising a rotor , a laminated stator enclosed between two flanges, one of square section with a side not exceeding 40 mm, the other front face having a shaped profile with two projections with fixing slots , an integral two- or three-phase tachometer enclosed in a cover the diameter of which do not exceed 35 mm, separate cables and connectors for the motor and tachometer outputs , with overall dimensions not exceeding 40 x 40 x 62 mm, including the shaft but excluding the projections of the front flange 0 ex 8501 10 99 Direct-current bipolar stepping motor with a single stator , an output of not more than 37,5 W, an angle of step of 180 ° , two steps per rotation , a two-phase rotation cycle and single-pole winding, an output torque of 0,1 x 10"6 Nm or more but not exceeding 0,1 x 10"4 Nm and a supply voltage of not more than 3 V 0 ex 8504 40 94 Static rectifier consisting of a combination of 7 diodes in cascade, for output voltages of 40 kV DC or more with a load current of 3 mA or more 0 ex 8506 19 10 Lithium iodine single cell battery the dimensions of which do not exceed 9 x 23 x 45 mm and a voltage not exceeding 2,8 V 0 ex 8506 19 10 Unit consisting of not more than 2 lithium batteries embedded in a socket for integrated circuits (battery-buffered socket), with not more than 32 connecting pins and incorporating a control circuit 0 ex 8506 19 90 Dry zinc / carbon batteries of a voltage of 5,5 V or more but not exceeding 6,5 V and the dimensions of which do not exceed 5 x 90 x 110 mm, for incorporation in film cassettes for instant pictures ( a) 0 ex 8517 90 91 Assembly for telephonic apparatus consisting of a microphone , protecting circuit and four-way connecting socket , mounted on a printed circuit the dimensions of which do not exceed 22 x 40 mm 0 ex 8518 90 00 Integrally cold-upsetted steel coreplate , in the form of a disc on one side provided with a cylinder , for use in the manufacture of loudspeakers ( a) 0 ex 8520 20 00 ex 8522 90 99 Deck for sound recording and reproducing apparatus using magnetic tape cassettes , for the manufacture of telephone answering machines ( a) 0 ex 8520 31 90 ex 8522 90 99 Single-deck with a total thickness not exceeding 53 mm of the cassette-type, for the manufacture of sound recording and reproducing apparatus (a) 0 No L 167/ 6 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8522 90 91 Optical unit consisting of a laser diode with one photodiode , emitting light of a nominal wavelength of 780 nm, contained in a housing with a diameter of not more than 10 mm and a height of not more than 9 mm, with not more than 10 connecting pins and bearing: '  an identification marking consisting of or including one of the following combination of letters or of figures and letters : LDGU V LT 022 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8523 20 10 Rigid magnetic disks, prelubricated, oxide type , with a coercivity of 300 Oe or more 0 ex 8523 20 10 Rigid magnetic disk with a thin-film metallic coating , having a coercivity of more than 600 Oe, an external diameter of 88 mm or more but not exceeding 231 mm 0 ex 8529 10 70 Ceramic filters for frequencies of 4,5 MHz or more but not exceeding 6,6 MHz contained in a housing the dimensions of which do not exceed 9 x 24 mm 0 ex 8529 10 70 Ceramic filter package comprising 2 ceramic filters with 3 connecting pins and 1 ceramic resonator with 2 connecting pins , for a frequency of 10,7 MHz + /- 30 kHz, contained in a housing the exterior dimensions of which do not exceed 10 x 10 mm 0 ex 8529 90 99 \ Access control module, comprising:  two integrated circuits, having the functions of access authorisation , control word derivation , securing data protection and interface,  an integrated circuit, containing a read only memory, non-programmable (ROM) with a storage capacity of 64 Kbits,  an integrated circuit , containing a random-access memory (RAM) with a storage capacity of 8 Kbits ,  discrete active and passive components,  a lithium batterymounted on a printed circuit, the exterior dimensions of which do not exceed 103 x 103 mm, for use in the manufacture of satellite broadcasting receivers (a) 0 ex 8529 90 99 Interline charge-coupled image sensor with filter, the dimensions of which do not exceed 43 x 59 mm 0 ex 8531 20 90 Monochrome liquid crystal display , (LCD)* consisting of a layer of liquid crystals between two glass sheets or plates with 256 000 dots or more , mounted on a printed circuit board comprising electronic components providing drive and/or control functions 0 ex 8531 20 90 7 segment liquid crystal display (LCD), consisting of a layer of liquid crystals between 2 glass sheets or plates, with 16 digits and 9 symbols, mounted on a printed circuit comprising electronic components for drive and/or control functions 0 ex 8531 20 90 Dot-matrix liquid crystal display (LCD), consisting of a layer of liquid crystals between 2 glass sheets or plates with 423 dots (arranged in 7 rows, 60 columns and 3 symbols), mounted on a printed circuit comprising electronic components for drive and/or control functions 0 ex 8531 20 90 Assembly consisting of 15 light-emitting diodes (LEDs), made of gallium and aluminium arsenide semiconductor compound and of gallium phosphide semiconductor compound, contained in a cylindrical metal housing with a diameter not exceeding 26 mm, with not more than 4 connecting pins 0 29. 6 . 91 Official Journal of the European Communities No L 167 /7 CN code Description Rate of autonomous duty (% ) ex 8531 20 90 Assembly consisting of 50 light-emitting diodes (LEDs), made of gallium and aluminium arsenide semiconductor compound and of gallium phosphide semiconductor compound , contained in a cylindrical metal housing with a diameter not exceeding 53 mm, with not more than 3 connecting wires 0 ex 8531 20 90 Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters, not less than 3 in number, comprising light-emitting diodes made from gallium-based semiconductor compounds mounted thereon . Each character is composed of up to 8 segments with or without a decimal point and the line of characters has a protective cover of plastic o ex 8531 80 90 Plasma display 0 ex 8532 29 00 I ' Gold capacitor with a rated capacitance of 100 mF, an operating voltage of 5,5 V and a leakage current of not more than 100 nA, contained in a cylindrical housing of a height of less than 8 mm and a diameter not exceeding 14 mm 0 ex 8532 30 10 Variable plate capacitor with plastic dielectric, with a capacitance not exceeding 2 x 335 pF for the AM section and not exceeding 2 x 20 pF for the FM section , contained in a housing the exterior dimensions of which do not exceed 21 x 24 mm 0 ex 8532 30 90 Adjustable capacitor , in the form of a circular plate with a diameter not exceeding 2,5 mm and a thickness not exceeding 3 mm, fitted with a screw head in its centre and 2 connecting tags and a capacity of 5 pF or more but not exceeding 30 pF, for the manufacture of products falling within Chapter 91 (a) 0 ex 8533 29 00 Device consisting of fixed resistors with a positive temperature coefficient having a nominal resistance in DC of 19,6 (2 at 20 °C, an insulation resistance of more than 1 Mfi , for the protection of telephone exchanges against prolonged increases in voltage not exceeding 1 000 V, contained in a housing the exterior dimensions of which do not exceed 19 x 48 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 20793 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8533 40 10 Slide potentiometer with one or two resistor tracks and a slide distance of 20 mm, contained in a housing with not more than 8 connecting pins s 0 ex 8534 00 11 ex 8534 00 19 Single-face printed circuit the dimensions of which do not not exceed 30 x 30 mm, for the manufacture of products falling within Chapter 91 (a) 0 ex 8534 00 19 Single-face printed circuits , each with not more than 268 conductive leads, on a plastic tape with sprocket holes on both edges and having a width of not more than 35 mm and a thickness of not more than 0,26 mm 0 ex 8534 00 19 Printed circuit on one or both sides of a ceramic substrate , consisting of conductor elements and contacts, the dimensions of which do not exceed 36 x 36 mm, with not more than 304 connecting pins 0 ex 8534 00 90 Printed circuit on one or both sides of a ceramic substrate , consisting of conductor elements, contacts and resistors, incorporating contact areas isolated in vitrified layers, the dimension's of which do not exceed 37 x 37 mm, with not more than 320 connecting pins 0 ex 8535 90 00 Socket for cathode-ray tubes 0 No L 167 / 8 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8536 41 10 ex 8536 41 90 ex 8536 49 00 Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires, with a maximum leakage rate of 10 6cm3 He / sec at one bar in the temperature range 0 to 160 °C, to be incorporated into compressors for refrigerating equipment ( a) 0 ex 8536 50 00 Reed switches in the form of a glass capsule containing not more than 3 electrical contacts on metal arms and a small quantity of mercury 0 ex 8540 11 10 Colour cathode-ray tube with a slit mask, equipped with electron guns placed side by side (in-line technology) with a distance between stripes of the same colour not exceeding 0,47 mm and having the following characteristics :  a diagonal screen measurement not less than 12 cm but not more than 16 cm  a diagonal angle of deflection not exceeding 55 ° 0 ex 8540 11 10 Colour cathode-ray tubes with a slit mask, equipped with electron guns placed side by side (in-line technology) with a distance between stripes of the same colour not exceeding 0,47 mm and having the following characteristics :  a diagonal measurement of the screen of 22 cm or more but not exceeding 26 cm  a diagonal angle of deflection not exceeding 76 ° 0 ex 8540 12 10 Flat screen monochrome cathode-ray tube having a diagonal screen, measurement of 150 mm or more but not exceeding 1 55 mm and an anode voltage of 25 kV or more but not exceeding 32 kV 0 ex 8540 20 90 Photomultiplier consisting of a photocathode tube with 9 dynodes , for light of wavelength of 160 nm or more but not exceeding 930 nm, of a diameter not exceeding 14 mm and a height not exceeding 94 mm 0 ex 8540 30 10 Colour cathode-ray tube with a dot mask , equipped with electron guns placed side by side (in-line technology), with a distance of less than 0,45 mm between colour dots , having a diagonal measurement of the screen of more than 54 cm, a diagonal angle of deflection not exceeding 90 and convergence errors not exceeding 0,8 mm at the corners 0 ex 8540 30 10 Colour cathode-ray tube with a dot mask, equipped with electron guns placed side by side (in-line technology), with a distance of less than 0,45 mm between colour dots and having a built-in system, inseparably linked to the tube, for the absorption of vibration (potting system) 0 ' ex 8540 30 10 Colour cathode-ray tube with a dot mask, equipped with electron guns placed side by side (in-line technology), with a distance of less than 0,45 mm between colour dots and without internal magnetic screen 0 ex 8540 30 10 Colour cathode-ray tube with a dot mask, equipped with electron guns placed side by side (in-line technology), with a distance of les than 0,45 mm between colour dots and having a diagonal measurement of the screen not exceeding 54 cm 0 ex 8540 30 10 Colour cathode-ray tube with a dot mask, equipped with electron guns in a triangular fashion (delta technology), with a distance of less than 0,65 mm between colour dots and a diagonal screen measurement of 66 cm or more 0 ex 8540 30 10 ex 8540 30 90 Cathode-ray tubes with a memory (direct view storage tubes) for the reproduction of alphanumeric and analogue data , equipped with a scanning device , for reading the images 0 29. 6 . 91 Official Journal of the European Communities No L 167/ 9 CN code Description Rate of autonomous duty (% ) ex 8540 30 90 ex 8540 89 11 ex 8540 91 00 ex 8540 91 00 ex 8540 99 00 ex 8541 10 91 ex 8541 10 99 ex 8541 10 99 ex 8541 21 90 ex 8541 21 90 ex 8541 29 90 Flat screeta monochrome cathode-ray tube having a diagonal screen measurement of 142 mm or more but not exceeding 230 mm, a luminescence of 300 mm or more but not exceeding 2 000 lumen , a resolution of 0,06 mm or more but not exceeding 0,1 mm, phosphor types PI or P22 or P53 or P55 or P56 , an anode voltage of more than 34 kV, a focus voltage of more than 7 kV and a cathode current of 3 mA or more Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions of which do not exceed 300 x 350 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows, each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons Electron gun for the production of monochrome cathode-ray tubes with a diagonal measurement of the screen of 7,6 cm or more but not exceeding 30,5 cm ( a) Deflector yoke for cathode-ray tubes with an operating frequency of 31 250 Hz or more but not exceeding 64 000 Hz , incorporating a quadripolar magnet Anode, cathode or output part , for the manufacture of magnetrons falling within subheading 8540 41 00 (a) Silicon power rectifier diodes of planar technology , with a recovery time of less than 100 ns , a maximum recurring reverse voltage of 200 V, and average forward current of 2,5 A or more , contained in a flat housing the exterior dimensions of which exceed 3x9x9 mm but not exceed 5 x 11 x 17 mm Silicium diode with a variable capacitance , capable of a capacitance change of more than 10 times in relation to its starting value by variation of the operating voltage of 2 V or more but not exceeding 10 V and with a capacitance of 96 pF or more but not exceeding 144 pF at 2 V, contained in a cylindrical housing having a diameter of not more than 3 mm and a height of not more than 8 mm, with not more than 2 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MV 1404 or  other identification markings relating to devices complying with the abovementioned description Germanium-gold diodes with forward voltage not exceeding 1 V at 5 mA High electron mobility transistor (HEMT), for frequencies of 2 GHz or more but not exceeding 20 GHz , with a power dissipation of not more than 180 mW, contained in a housing with a diameter not exceeding 3 mm, with not more than 4 connecting pins Field effect transistor (FET) for frequencies of 2 GHz or more but not exceeding 16 GHz , with a power dissipation of not more than 225 mW, contained in a housing with a diameter not exceeding 3 mm, with not more than 4 connecting pins Silicon transistor , with a power of 1 000 W or more and a gain of not less than 5,25 dB at a frequency of 1 025 MHz or more but not exceeding 1 150 MHz , contained in a housing the exterior dimensions of which do not exceed 11 x 36 mm, with not more than 4 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SD 1543 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 0 0 0 0 0 0 No L 167/ 10 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8541 29 90 ex 8541 40 10 ex 8541 40 91 ex 8541 60 00 ex 8541 60 00 ex 8542 11 30 ex 8542 11 30 ex 8542 11 41 ex 8542 11 41 Transistor with a power of 150 W or more at a voltage of 160 V or more and with a cut-off frequency of 20 MHz or more, contained in a housing the exterior dimensions of which do not exceed 22 x 37 mm, with not more than 3 connecting pins and bearing:  an identification marking consisting of or including one ofthe following combinations of figures and letters: 2 SA 1170 2 SC 2774 2 SA 1215 2 SC 2921 2 SA 1494 2 SC 3858 or  other identification markings relating to devices complying with the abovementioned description Light-emitting diode (LED), made from gallium-arsenic-phosphor (GaAsP) semiconductor compound, operating at a nominal wavelength of 710 nanometers, in the form of a monolithic integrated circuit without a housing (chips), for the manufacture of optocouplers (a) Module consisting of not more than five solar cells of thin-film technology, on a substrate the exterior dimensions of which do not exceed 18 x 70 mm Quartz crystal oscillating at a frequency of 32 768 Hz, contained in a cylindrical housing of a length not exceeding 8,2 mm and a diameter not exceeding 3,2 mm, for the manufacture of products falling within Chapter 91 (a) Polarized ceramic piezo-electric crystal oscillating in a frequency range of 500 or more but not exceeding 12 500 kHz, contained in a housing the exterior dimensions of which do not exceed 14 x 15 mm, with not more than 3 connecting pins Control and driver circuit for dot-matrix liquid crystal displays (LCD) of C-MOS technology , with a character generator, and having a drive voltage of more than 10 V, in the form of a monolithic integrated circuit without a housing (microchip) for the manufacture of liquid crystal display modules ( a) Driver circuit for liquid crystal displays (LCD) of C-MOS technology , with 40 or more output channels , and having a drive voltage of more than 10 V , in the form of a monolithic integrated circuit without a housing (microchip), for the manufacture of liquid crystal display modules (a) Dynamic random-access memory of N-MOS (including H-MOS) technology (N/H-MOS D-RAM), with a storage capacity of 256 Kbits and an access time not exceeding 150 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 34 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HB 50562 M5M 4256 MSM 4464 TMM 41464 HM 50256 M5M 4464 PD 41254 TMS 4256 HM 50464 MB 81256 PD 41256 TMS 4464 KM 41256 MB 81464 PD 41464 KM 41257 MSM 4256 TMM 41256 or  other identification markings relating to devices complying with the abovementioned description Dynamic random-access memory of N-MOS (including H-MOS) technology (N/H-MOS D-RAM) with a storage capacity of 64 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 24 mm, with not more than 18 connecting pins and bearing: 0 0 0 0 0 0 0 ,8 29 . 6 . 91 Official Journal of the European Communities No L 167 / 11 CN code Description Rate of autonomous duty (% ) ex 8542 11 41 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters : KM 4164 MN 4264 TMS4164 TMS 4416 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 41 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 53 C 256 53 C 258 53 C 464 53 C 466 MB 81 C 258 MB 81 C 466 P 51 C 256 P 51 C 259 TC 51832 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 41 0 0 0 0 Dual port dynamic random-access memory of MOS technology (MOS D-RAM), with data registers and a serial read output control , with a storage capacity of 256 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 39 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M5 M 4 C 264 MB 81461 PD 41264 TMS4461 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 43 Dual port dynamic random-access memory (D-RAM) of MOS technology , with data registers and a serial read output control , with a storage capacity of 1 Mbit , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 51 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M5M 442256 MB 81 C 4251 TMS 44 C 251 TC 524256 TC 524257 TC 528126 TC 528128 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 43 Random-access memory with a storage capacity of 1 Mbit, with separate in- and outputs and serial shift registers ( so-called field memories), of C-MOS technology (C-MOS RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 40 connecting pins and bearing: No L 167 / 12 29 . 6 . 91Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 8542 11 43 (cont'd) an identification marking consisting of or including the following combination of figures and letters : TC 521000 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 43 Pseudo-static random-access memory (PS-RAM) of C-MOS technology, with a storage capacity of 4 Mbits and an access time of 100 ns, comprising a timing pulse generator and a refresh control circuit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 22 mm, with not more than 32 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HM 658512 or other identification markings relating to devices complying with the abovementioned description , for the manufacture of portable computers , capable of operating without an external source of power (a ) ex 8542 11 51 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 256 x 4 bits and an access time not exceeding 60 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 33 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C122 CY7C123 CY 93422 CY93L422 P4C 422 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 ex 8542 11 51 Static random-access memory of N-MOS (including H-MOS) technology (N-MOS S-RAM), with a storage capacity of 256 x 4 bits and an access time not exceeding 25 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 9122 25 91 L 22 25 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 51 Random-access memory of ECL technology (ECL-RAM) with a storage capacity of 256 x 4 bits and an access time not exceeding 8 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x 32 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 10422 or  other identification markings relating to devices complying with the abovementioned description 29 . 6 . 91 Official Journal of the European Communities No L 167/ 13 CN code Description Rate of autonomous duty (% ) ex 8542 11 51 ex 8542 11 51 ex 8542 11 51 ex 8542 11 51 ex 8542 11 51 Static random-access memory of TTL technology (TTL S-RAM), with a storage capacity of 1 Kbit and an access time not exceeding 45 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 30 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 93422 93425 or  other identification markings relating to devices complying with ; the abovementioned description Static random-access memory (S-RAM) with a storage capacity of 1 Kbit , superimposed bit-for-bit on an electrically erasable, programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2201 A X 2212 or 1  other identification markings relating to devices complying with the abovementioned description 1 Static random-access memory (S-RAM) with a storage capacity of 2 Kbits, superimposed bit-for-bit on an electrically erasable, programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of the following combination of figures and letters : X 2002 or  other identification markings relating to devices complying with the abovementioned description Static random-access memory (S-RAM) of MOS technology , with a storage capacity of 1 K x 4 bits and an access time not exceeding 25 ns, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 8 x 32 mm, with not less than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 9150 20 AM 9150 25 CY 7 C 150 15 CY 7 C 150 25 or  other identification markings relating to devices complying with the abovementioned description Random-access memory of ECL technology (ECL-RAM) with a storage capacity of 4 Kbits and an access time not exceeding 50 ns , in the form of a monolithic integrated circuit , 0 0 0 0 No L 167 / 14 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 51 (cont'd)  with not more than 26 connections as contact area § on a plastic support or  contained in a housing the exterior dimensions of which do not exceed 11 x 32 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 10470 10474 100474 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memory (S-RAM) with a storage capacity of 4 Kbits, superimposed bit-for-bit on an electrically erasable , programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of the following combination of figures and letters : X 2004 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memory of N-MOS (including H-MOS) technology (N-MOS S-RAM), with a storage capacity of 8 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 4008 8112 4118 8114 4801 8185 8104 PD 421 8108 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Dual port static random-access memory of C-MOS technology, with a storage capacity of 1 K x 8 bits and an access time not exceeding 55 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 62 mm, with not more than 52 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY7C130 CY7C131 CY7C140 CY7C141 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Non-volatile memory consisting of a static random access memory (S-RAM) of C-MOS technology , with a capacity of 16 Kbits and an internal energy source, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 40 mm, with not more than 28 connecting pins and bearing: 29 . 6 . 91 Official Journal of the European Communities No L 167/ 15 CN code Description Rate of autonomous duty (% ) ex 8542 11 51 (cont'd) ex 8542 11 51 ex 8542 11 51 ex 8542 11 51 ex 8542 11 51  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1220 Y MK 48 Z 02 or  other identification markings relating to devices complying with the abovementioned description Random-access memory of ECL technology (ECL-RAM) with a storage capacity of 16 Kbits and an access time not exceeding 15 ns, in the form of a monolithic integrated circuit, contained in a housing the dimensions of which do not exceed 18 x 37 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures: , 10480 10484 100484 or  other identification markings relating to devices complying with the abovementioned description Dual port static random-access menlory of C-MOS technology , with a storage capacity of 2 K x 8 bits and an access time not exceeding 55 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 62 mm, with not more than 52 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C132 CY7C136 CY7C142 CY7C146 or  other identification markings relating to devices complying with the abovementioned description Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: TC 5532 or  other identification markings relating to devices complying with the abovementioned description Non-volatile memory consisting of a static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 64 Kbits and an internal energy source, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 20 x 42 mm, with not more than 28 connecting pins and bearing: '  an identification marking consisting of or including the following combination of figures and letters: DS 1225 Y or  other identification markings relating to devices complying with the abovementioned description 7 0 0 0 0 No L 167 / 16 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 51 ex 8542 11 51 ex 8542 11 51 ex 8542 11 51 ex 8542 11 51 Random-access memory of ECL technology (ECL-RAM) with a storage capacity of 64 Kbits in the form of a monolithic integrated circuit, contained in a housing the dimensions of which do not exceed 10 x 32 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures: 10490 100490 or  other identification markings relating to devices complying with the abovementioned description Static random-access memory (S-RAM), of GaAs technology, with a storage capacity of 1 Kbit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 12G014 or  other identification markings relating to devices complying with the abovementioned description Static random-access memory (S-RAM), of GaAs technology, with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 12G044 or  other identification markings relating to devices complying with the abovementioned description Static random-access cache memory (S-Cache-RAM), of C-MOS technology, with a storage capacity of 4 K x 16 bits and an access time not exceeding 55 ns, comprising a 12-bits address latch and control circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not'exceed 10 x 53 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : IDT71586S or  other identification markings relating to devices complying with the abovementioned description Static random-access memory of C-MOS technology (C-MOS S-RAM), in the form of a monolithic integrated circuit with a storage capacity of 16 x 4 bits , an access time not exceeding 35 ns, contained in a housing the exterior dimensions of which do not exceed 9 x 21 mm, with not more than 16 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY27S03 CY74S189 CY27S07 CY7C189 CY54S189 CY7C190 or  other identification markings relating to devices complying with the abovementioned description . 0 0 0 0 0 29 . 6 . 91 Official Journal of the European Communities No L 167 / 17 CN code Description Kate or autonomous duty (% ) ex 8542 11 51 Static random-access memory of bipolar technology (bipolar S-RAM), with a storage capacity of 64 x 9 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 40 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 S 09 MBM 93419 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 51 Static random-access memory (S-RAM) with a storage capacity of 256 bits superimposed bit-for-bit on an electrically erasable, programmable, read only n\emory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm, with not more than 18 connecting pins and bearing: '  an identification marking consisting of or including one of the following combinations of figures and letters : X 2210 X 2443 X 2444 or  other identification markings relating to devices complying with the abovementioned description ex 854211 52 Static random-access cache memory (S-Cache-RAM) of C-MOS technology, with a storage capacity of 144 Kbits and an access time not exceeding 30 ns , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 21 mm, with not more than 52 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 0 0 0 TC 55187 TC 55188 or  other identification .markings relating to devices complying with , the abovementioned description ex 8542 11 52 Static random access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 K x 8 bits and an access time of more than 55 ns , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ' HM 62256 HY 62C256 MB 84256 PD 43256 TC 55257 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 52 Non-volatile memory consisting of a static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 256 Kbits and built-in energy source, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 40 mm, with not more than 28 connecting pins and bearing: No L 167/ 18 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 52 (cont'd) an identification marking consisting of or including the following combination of figures and letters: DS 1230 or other identification ' markings relating to devices complying with the abovementioned description ex 8542 11 53 Static random-access memory (S-RAM) of C-MOS technology, with a storage capacity of 288 Kbits and an access time not exceeding 40 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 41 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 55329 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 61 Read only memory, non-programmable in C-MOS technology (C-MOS ROM), with a storage capacity of 256 Kbits and a standby current of not more than 0,03 mA, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 50 mm, with not more than 54 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HN 61256 ' HN 613256 MB 83256 or  other identification markings relating to devices complying with the abovementioned description 0 0 7 7 0 ex 8542 11 61 Read only memory, non-programmable of C-MOS technology (C-MOS ROM) with a storage capacity of 1 Mbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 43 mm, with not more than 32 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HN 62301 P IMP 23101 MB 83, 1000 TC 53 1000 P TC 53 1001 MB 83 1124 Ui  other identification markings relating to devices complying with the abovementioned description ex 8542 1 1 63 UV-erasable, programmable , read only memory (EPROM), with a storage capacity of 32 Kbits and an access time not exceeding 45 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : . 27 CX 321 27 CX 322 or  other identification markings relating to devices complying with the abovementioned description 29 . 6 . 91 Official Journal of the European Communities No L 167/ 19 CN code Rate of autonomous duty (% ) Description ex 8542 11 63 UV erasable, programmable, read only memory (EPROM), with a storage capacity of 16 Kbits and an access time of not more than 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 245 W CY 7C. 291 W ' or  other identification markings relating to devices complying with the abovementioned description EX 8542 11 63 UV erasable , programmable, read only memory (EPROM), with a storage capacity of 64 Kbits and an access time of not more than 65 ns , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of&lt;the following combinations of figures and letters : CY 7C 261 W CY 7C 263 W CY 7C 268 W CY 7C 269 W or other identification markings relating to devices complying with the abovementioned description ex 8542 11 63 ex 8542 11 76 UV erasable or non-erasable , programmable , read only memory (EPROM or PROM), with a storage capacity of 128 Kbits and i an access time of not more than 100 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas , with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 251 CY 7C 254 0 0 0 0 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 63 ex «542 11 76 UV erasable or non-erasable , programmable , read only memory (EPROM or PROM), with a storage capacity of 256 Kbits and an access time of not more than 100 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas , with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C271 CY7C274 CY 7C 277 CY 7C 279 or - other identification markings relating to devices complying with the abovementioned description No L 167/20 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 72 ex 8542 11 72 ex 8542 11 72 ex 8542 11 72 ex 8542 11 72 Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 1 Kbit , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8x13 mm, with not more than 8 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : X24C01 or  other identification markings relating to devices complying with the abovementioned description Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 24 C 16 52 B 13 28 C 16 AM 2817 28 C 17 X 2816 38 C 16 t or '  other identification markings relating to devices ' complying with the abovementioned description Electrically erasable, programmable , read only memory (E2PROM), with a storage capacity of 64 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28 C 64 MBM 28 C 65 52 B 33 MCM 2864 52 B 33 H X 2864 A or  other identification markings relating to devices complying with the abovementioned description ' Electrically erasable , programmable, read only memory (E2PROM), with a storage capacity of 128 Kbits , in the form of a monolithic circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : X 28128 A or  other identification markings relating to devices complying with the abovementioned description Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimension^ of which do not exceed 19 x 42 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28256 28 C 256 48 C 256 or  other identification markings relating to devices complying with the abovementioned description 0 0 { 0 0 0 29. 6 . 91 Official Journal of the European Communities No L 167/ 21 CN code Description Rate of autonomous duty (% ) ex 8542 11 76 Write buffer memory of C-MOS technology , with an organization of 4 x 16 bits comprising eight bits of address and eight bits of data , and four-bit parity, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 79 R 2020 A 79 R 3020 R2 020 / 16 or ex 8542 11 76 ex 8542 11 76  other identification markings relating to devices complying with the abovementioned description Double row buffer memory, with shift registers and random access memories (RAMs), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : CRT 9212 or  other identification markings relating to devices complying with the abovementioned description Static FIFO (first in, first out), read/write memory of C-MOS technology, with a storage capacity of 64 x 8 bits or 64 x 9 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 38 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C408A ' CY7C409A or  other identification markings relating to devices complying with the abovementioned description Dynamic FIFO (first in , first out) read/write memory of TTL technology, with a storage capacity of 256 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 7 x 20 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 67 L 401 or  other identification markings relating to devices complying with the abovementioned description Dynamic FIFO (first in , first out) read/write memory, of MOS technology , with a storage capacity of 7 280 or 9 080 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 36 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including pne of the following combinations of figures and letters : ' 0 0 0 0 0 ex 8542 11 76 ex 8542 11 76 PD 41101 PD 41102 PD 42101 PD 42102 or  other identification markings relating to devices complying with the abovementioned description No L 167/22 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 76 Programmable, non-erasable, read only memory (PROM), with a storage capacity of 64 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 44 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C261 CY7C263 CY7C264 CY7C268 CY7C269 MB7143 MB7144 MB71C44 XC 1764 XC 1765 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 76 Programmable, non-erasable, read only memory (PROM) of C-MOS technology with a storage capacity of 36 288 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x16 mm, with not more than 20 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : XC 1736 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 76 Programmable, non-erasable , read only memory (PROM) of GaAs technology with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10x10 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 14GD048 14GM048 0 0 0 0 or  other identification markins relating to devices complying with the abovementioned description ex 8542 11 76 Programmable, non-erasable, read only memory (PROM) of Schottky TTL technology, with a storage capacity of.2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the fpllowing combinations of figures or figures and letters: 82 S 131 93436 93446 MB 7115 MB 7116 MB 7117 MB 7118 27 S 12 27 S 13 28 L 22 28 LA 22 28 L2XMFC 29613 29770 29771 38510 5305 5306 5308 5609 53 S 240 53 S 241 54 S 570 54 S 571 5604 5624 6305 6306 6308 6309 63 S 240 63 S 241 6335 6336 7053 7058 74 S 570 74 S 571 76 LS 03 7620 7621 82 S 114 82 S 130 or - other identification markings relating to devices complying with the abovementioned description 29. 6 . 91 Official Journal of the European Communities No L 167/23 CN code Description Rate of autonomous duty (% ) ex 8542 11 76 Programmable, non-erasable, read only memory of MOS technology (MOS PROM), with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 7 C 245 7 C 291 7 C 292 HM 6616 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 76 Programmable, non-erasable , read only memory of bipolar technology (bipolar PROM), with a storage capacity of 16 Kbits and a standby current of 50 mA or more but not exceeding 80 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 33 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 27 PS 191 A or - other identification markings relating to devices complying with the abovementioned description ex 8542 11 76 0 / 0 0 0 Programmable, non-erasable, read only memory (PROM), with a storage capacity of 32 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 63 S 3281 AM 27S43 MB 7141 MB 7142 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 76 Data buffer/ address buffer , for the storage of data from a central processing unit (CPU), a system bus and a memory bus or the storage of addresses from a system bus, a local bus and dynamic random-access memories (D-RAMs), comprising 2 parity error detection circuits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: GC 102 HT 102 or  other identification markings relating to devices complying with the abovementioned description ; ex 8542 11 81 4-bit single-chip microcomputer of C-MOS technology, having driver-functions for liquid crystal displays (LCD), consisting of a read only memory, non-programmable (ROM) with a capacity of 12 Kbits and a random-access memory (RAM) with a capacity of 160 bits , in the form of a No L 167/24 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 81 (cont'd) monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 18 mm, with not more than 60 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MSM 58421 or  other identifications marking relating to devices complying with the abovementioned description ex 8542 11 81 4-bit single-chip microcomputer of C-MOS technology, consisting of a read only memory, non-programmable (ROM) with a storage capacity of 2 K x 8 bits , a dual-tone, multi-frequency (DTMF) generator, a random-access memory (RAM) with a storage capacity of 1 Kbit , whether or not with another random-access memory (RAM) with a storage capacity of 512 bits , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 16 x 54 mm, with not more than 42 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : T 6978 TCM 8301 TCM 8302 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 81 0 0 0 0 4-bit single-chip microcomputer of C-MOS technology, consisting of a read only memory, non-programmable (ROM) with a capacity of 10 Kbits or more but not exceeding 16 Kbits and a random-access memory (RAM) with a capacity of not more than 1 536 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 67 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HD 44750 TMP 47 C 200 TMP 47 C 220 TMP 47 C 221 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 81 4-bit single-chip microcomputer of C-MOS technology, consisting of a read only memory, non-programmable (ROM) or of a programmable, non-erasable , read only memory (PROM) with a capacity of not more than 8 K x 8 bits, random-access memories (RAMs) with a total capacity not exceeding 4 Kbits , a multi-frequency (DMTF) generator, in the form of a monolithic integrated circuit contianed in a housing the exterior dimensions of which do not exceed 21 x 60 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 'TMP 47 C 452 TMP 47 C 456 TMP 47 C 855 TMP 47 C 858 TMP 47 P 855 or  other identification markings relating to devices complying with the abovementioned description 29 . 6 . 91 Official Journal of the European Communities No L 167/25 CN code Rate of autonomous duty (% ) Description ex 8542 11 81 4-bit single-chip microcomputer, consisting of a read only memory, non-programmable (ROM), or of a programmable , non-erasable , read only memory (PROM), or of a UV erasable, programmable, read only memory (EPROM) with a capacity not exceeding 128 Kbits and a random-access memory (RAM) with a capacity not exceeding 5 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 60 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CD 3200 3299 HD 38800 HD 38820 HD 404189 HD 404608 HD 4074608 HD 44796 HD 44800 HD 44801 HD 44820 HD 44840 HD 44860 HD 614042 HD 614080 MN 1584531 SMC 6214 SMC 6215 SMC 6234 SMC 6266 SMC 62 L 34 T 7767 BS TMC 0270 0279 TMC 0500 0599 TMC 0980 0989 TMC 1500^1599 TMC 1980 1999 TMP 47 C 1670 TMP'47 C 670 TMP 47 P 1670 TMP 47 P 860 E TP 0310 03299 TP 0450 04599 TP 0480 04899 TP 0500 05999 TSS 200 TSS 400 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 81 4-bit single-chip microcomputer of C-MOS technology, comprising a read only memory, non-programmable (ROM) Or a programmable , read only memory (PROM) with a storage capacity of 160 Kbits or more and a random-access memory (RAM) with a storage capacity not exceeding 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 60 mm, with not more than 64 connecting pins and bearing :  an identification code consisting of or including one of the following alphanumeric combinations: HD 404019 IjID 404919 HD 4074019 or  other identification markings relating to devices complying with the abovementioned ( description 0 0 0 ex 8542 11 81 8-bit single-chip microcomputer of N-MOS ( including H-MOS ) technology , consisting of a UV-erasable , programmable, read only memory (EPROM) with a storage capacity of either 14 432 bits , 30 016 bits or 30 208 bits , a random-access memory (RAM) with a storage capacity of either 832 bits or 896 bits , a read only memory, non-programmable (ROM) with a storage capacity of either 920 bits , 1 528 bits or 1 728 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 54 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 68705P3 MC 68705R3 MC 68705S3 or  other identification markings relating to devices complying with the abovementioned description No L 167/26 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty {% ) ex 8542 11 81 8-bit microcomputer of C-MOS technology, having a register-to-register architecture , consisting of:  a static random-access memory (S-RAM) with a storage capacity of not more than 4 Kbits,  a programmable, non-erasable, read only memory (!PROM) or an UV-erasable, programmable, read only memory (EPROM) or an electrically erasable, programmable , read only memory (E2PROM) with a storage capacity of not more than 128 Kbits and whether or not comprising:  an electrically erasable, programmable, read only memory (E2PROM) with a storage capacity of not more than 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combinations of figures and letters: 370C010 370C032 370C050 370C052 370C056 370C150 370C156 370C250 370C256 370C310 370C332 370C350 370C352 370C356 370C732 370C756 370C810 370C850 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 81 8-bit microcomputer of C-MOS technology, consisting of a random-access memory (RAM) with a storage capacity of 256 bits, a read only memory, non-programmable (ROM) with a storage capacity of 16 Kbits , an electrically erasable , programmable, read only memory (E2PROM) with a storage capacity of 2 Kbits , a clock generator, a 4-bit timer, a serial communications interface and a 14-bit digital-to-analogue converter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 29 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HD 401220 0 0 0 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 81 8-bit single-chip microcomputer of MOS technology, having universal peripheral interface functions , consisting of a random-access memory (RAM) with a storage capacity of 1 Kbit , a UV erasable , programmable , read only memory (EPROM) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connecting pins, with a quartz window on the upper surface, and bearing:  an identification marking consisting of or including the following combination of figures and letters : D 8742 or - other identification markings relating to devices complying with the abovementioned description 29. 6 . 91 Official Journal of the European Communities No L 167/27 CN code Description Rate of autonomous " duty (% ) ex 8542 11 81 8-bit single-chip microcomputer, consisting of a programmable, non-erasable , read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a capacity of 32 Kbits and a random-access memory (RAM) with a capacity of 1 Kbit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connecting pins, with or without a quarz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures : 7742 8751 or  other , identification markings relating to devices complying with the abovementioned description ex 8542 11 81 8-bit microcomputer of C-MOS technology, consisting of a programmable, non-erasable , read only memory (PROM) or an UV erasable, programmable, read only memory (EPROM) with a storage capacity of 60 Kbits or more but not exceeding 128 Kbits and a random-access memory (RAM) with a storage capacity not exceeding 3 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 54 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 87C51FB MC68HC705C8 or - other identification markings relating to devices complying with the abovementioned description 0 0 0 ex 8542 11 81 8-bit single-chip microcomputer of C-MOS technology , consisting of a read only memory, non-programmable (ROM) with a capacity of 16 Kbits , a random-access memory (RAM) with a capacity of not more than 2 Kbits , an electrically erasable, programmable , read only memory (E2PROM) With a capacity of 640 bits , 8-bit two-way converters (ADC/DAC), an analogue multiplexer, and programmable amplifiers for analogue signal control , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 26 mm, with not more than 100 connecting pins and bearing:  an identification marking either consisting of or including the following combination of letters: DAPC or - other identification markings relating to devices complying with the abovementioned description ex 8542 11 81 8-bit single-chip microcomputer of N-MOS (including H-MQS) technology, having peripheral interface functions, consisting of a random-access memory (RAM) with a storage capacity not exceeding 2 Kbits , a read only memory, non-programmable (ROM), a programmable , non-erasable, read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a No L 167/ 28 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 81 (cont'd) storage capacity of 16 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connecting pins or contact areas and bearing: - an identification marking consisting of or including one of the following combinations of figures : 8042 8742 or  other identification markings relating to devices complying with the abovementioned description o ex 8542 11 81 8-bit single-chip microcomputer of C-MOS technology, consisting of a random-access memory (RAM) with a storage capacity of 2 Kbits , a programmable, non-erasable, read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity of 64 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 52 x 63 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 77 C 82 80 C 152 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 81 8-bit microprocessor of N-MOS (including H-MOS) technology, for the encoding/decoding of data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 53 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8294 Z 8068 Z 9518 or .  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 81 8-bit microprocessor of C-MOS technology, consisting of a central processing unit (CPU), a memory management unit , a two-channel DMA controller , two-channel programmable 16-bit counter / timer, a wait-state generator, a two-channel asynchronous serial communication interface (ASCI) and a bus controller , in the form of a monolithic integrated circuit , contained in a housing " the exterior dimensions of which do not exceed 26 x 62 mm, with not more than 80 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HD 64 A 180 HD 64 B 180 Z 64180 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 81 ex 8542 11 83 8-bit single-chip microcomputer of C-MOS technology , with a 16 bit internal structure , consisting of a random-access memory (RAM) with a storage capacity of 2 Kbits or more, a read only memory, non-programmable (ROM) or a programmable non-erasable read only memory (PROM) or a 29 . 6 . 91 Official Journal of the European Communities No L 167 /29 CN code Description Rate of autonomous duty (% ) ex 8542 11 81 ex 8542 11 83 (cont'd) UV-erasable, programmable, read only memory (EPROM) with a storage capacity of 64 Kbits or more , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 60 mm, with not more than 120 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 89713 MB 89715 MB 89P713 MB 89P715 MB 89W715 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 81 ex 8542 11 83 8-bit microprocessor of C-MOS technology, with a 16-bit internal structure, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 36 x 60 mm, with ilot more than 120 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 89T713 MB 89T715 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 81 ex 8542 11 83 0 0 0 0 8-bit microcomputer of C-MOS technology , consisting of an arithmetic-logic unit (ALU) of 16 bits, a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits, a random-access memory (RAM) with a storage capacity of 2 Kbits, an 8-channel analogue-to-digital converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 42 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : PD 78C14 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 81 ex 8542 11 83 8 or 16-bit multiprotocol microprocessor of C-MOS technology , consisting of a central processing unit (CPU), a direct memory access controller, an interrupt controller, a dual port random-access memory (Dual Port RAM) with a storage capacity of 9 216 bits, three timers, a communication processor and three full duplex serial communication controllers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 132 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : MC 68302 or - other identification markings relating to devices complying with the abovementioned description No L 167/ 30 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 81 ex 8542 11 83 8-bit single chip microcomputer of C-MOS technology with a 16-bit internal, structure, consisting of a random access memory (RAM) with a storage capacity of 2 Kbits, 20 input-output ports , a comparator input port , 2 asynchronous channels with programmable transfer rates , an interrupt controller, 2 direct memory access (DMA) channels, and two 16-bit counters, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, containing no more than 84 connecting pins or contact pads and bearing:  an identification marking consisting of or including the following combination of figures and letters : PD 70320 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 81 ex 8542 11 83 8-bit microprocessor of N-MOS (including H-MOS) technology with 16-"bit internal architecture , consisting of a central processing unit (CPU), a timing generator, two independent direct memory access (DMA) channels, a programmable interrupt controller, 3 programmable 16-bit timers , programmable memory and external chip select , a programmable wait state generator and a bus controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 80188 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 81 ex 8542 11 83 ex 8542 11 85 0 7 \ 0 0 Coprocessor of C-MOS technology, for multiple interfacing a parallel system bus to 8 , 16 or 32 bits central processing units (CPUs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 41 x 41 mm, with not more than 149 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82389 82C389 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 81 ex 8542 11 83 ex 8542 11 85 Central processing unit of N-MOS (including H-MOS) technology (N/H-MOS CPU), consisting of one 8x8 bits service memory , one 16 x 16 bits service memory, one 16 x 20 bits service memory, one 32 x 32 bits service memory , one 8 bits register, one 12 bits register, one 16 bits register and two 20 bits register , one 5-bit counter and a timer, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: LSI-604041855 or ,  other identification markings relating to devices complying with the abovementioned description Floating-point arithmetic co-processor of MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 46 x 53 mm, with not more than 208 connecting pins or contact areas and bearing: ex 8542 11 81 ex 8542 11 83 ex 8542 11 85 ex 8542 11 87 19 . 6 . 91 Official Journal of the European Communities No L 167/ 31 CN code Description Rate of autonomous duty (% ) an identification marking consisting of or including one of the following combinations of figures or figures and letters: 74 ACT 8847 MC 68882 79 ft 2010 NCR 32020 79 R 3010 NS 32081 80287 NS 32381 80387 R 2010/ 16 8087 TX 32081 W 80C287 WTL 3167 MC 68881 or  other identification markings relating to devices complying with the abovementioned description Text co-processor, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: C 82730 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 81 ex 8542 11 83 ex 8542 11 85 ex 8542 11 87 (cont'd) ex 8542 11 81 ex 8542 11 83 ex 8542 11 85 ex 8542 11 87 ex 8542 11 83 ex 8542 11 83 16-bit single-chip microcomputer, consisting of a read only memory, non-programmable (ROM) or a programmable, non-erasable , read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity not exceeding 128 Kbits, a random-access memory (RAM) with a capacity not exceeding 4 Kbits , an analogue-to-digital converter with sample/hold , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 0 0 0 0 8397 83C196 83C198 87C196 or  other identification markings relating to devices complying with the abovementioned description 16-bit single-chip microcomputer of N-MOS technology ( including H-MOS), comprising at least one read only memory, non-programmable (ROM) with a storage capacity of 510 x 13 bits or a UV erasable, programmable, read only memory (EPROM) with a storage capacity of 512 x 13 bits , a random-access memory (RAM) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 37 mm, with not more than 28 connecting pins and hearing:  an identification marking consisting of or including one of the following combinations of figures , and letters: PD 7720 PD 77 P 20 or  other identification markings relating to devices complying with the abovementioned description No L 167/32 Official Journal of the European Communities 29 . 6 . 91 DescriptionCN code Rate of autonomous duty (% ) ex 8542 11 83 ex 8542 11 83 ex 8542 11 83 16-bit microprocessor of C-MOS technology , consisting of an arithmetic-logic unit (ALU), a multiplier/ accumulator (MAC), an arithmetic-logic shifter , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 35 x 35 mm, with not more than 101 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters: ADSP 2100 or  other identification markings relating to devices complying with the abovementioned description 16-bit microprocessor of C-MOS technology, consisting of a data arithmetic-logic unit (ALU), an address generating unit , three 16-bit address buses , three 16-bit data buses and a programme controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 132 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DSP 56116 DSP 56156 or  other identification markings relating to devices complying with the abovementioned description 16-bit microprocessor of C-MOS technology, consisting of a multiplier / accumulator unit , a static random-access memory (S-RAM) with a storage capacity of 256 x 24 bits , a static random-access memory (S-RAM) with a storage capacity of 256 x 16 bits , an address generator , a serial cascade interface , an asynchronous parallel interface , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 37 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: DSP 56200 XSP 56200 or  other identification markings relating to devices complying with the abovementioned description 16-bit microprocessor of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 82 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters :  *" AM 29116 SBP 9989 or  other identification markings relating to devices complying with the abovementioned description 16-bit microprocessor of C-MOS technology, consisting of a central processing unit (CPU) and an 8-bit or 16-bit external data bus, contained in a housing the exterior dimensions of which do not exceed 30 x 54 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 0 0 0 0 ex 8542 11 83 ex 8542 11 83 80 C 188 Z 70108 Z 70116 or  other identification markings relating to devices complying with the abovementioned description 29 . 6 . 91 Official Journal of the European Communities No L 167/33 CN code Description Rate of autonomous duty (% ) ex 8542 11 83 ex 8542 11 83 ex 8542 11 83 ex 8542 11 83 ex 8542 11 83 16-bit microprocessor of C-MOS technology , consisting of a central processing unit (CPU), a memory management unit (MMU),' a 2 Kbit cache memory, three programmable 16-bit counter/ timers , a full duplex universal asynchronous receiver/ transmitter (UART) and 4 direct memory access (DMA) channels, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : Z 280 or  other identification markings relating to devices complying with the abovementioned description 16-bit microprocessor in N-MOS (including H-MOS) technology, consisting of a central processing unit (CPU), a timing generator, two independent direct memory access (DMA) channels , a programmable interrupt controller , three programmable 16-bit timers , programmable memory and external chip selection logic, a programmable wait state generator and a bus control unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 80186 or  other identification markings relating to devices complying with the abovementioned description 16-bit microprocessor of N-MOS technology ( including H-MOS), consisting of a central processing unit (CPU), a memory management unit (MMU) and a real address and virtual address operating mode system (OSO), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 80286 or  other identification markings relating to devices complying with the abovementioned description 16-bit communication processor of C-MOS technology, containing a coder/decoder for the conversion of data into serial /parallel signals, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 380 C 16 or  other identification markings relating to devices complying with the abovementioned description 16-bit communications processor of N-MOS (including H-MOS) technology, consisting of a random-access memory (RAM) with a storage capacity of 22 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 60 mm, with not more than 48 connecting pins of contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38010 or  other identification markings relating to devices complying with the abovementioned description 0 0 10 0 0 No L 167/34 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 83 16-bit microcomputer of C-MOS technology, consisting of an arithmetic-logic unit (ALU), a multiplier / accumulator (MAC), an arithmetic-logic -shifter , a static random-access memory (S-RAM) with a storage capacity of 48 Kbits , a static random-access memory (S-RAM) with a storage capacity of 16 Kbits and a programmable timer, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do hot exceed 30 x 30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : ADSP 2101 or . other identification markings relating to devices complying with the abovementioned description ex 8542 11 83 ex 8542 11 85 16-bit single-chip microcomputer of MOS technology, with an arithmetic-logic unit (ALU) of 32 bits , consisting of a random-access memory (RAM) with a storage capacity of not more than 9 Kbits, a read only memory , non-programmable (ROM) or a UV erasable , programmable, read only memory (EPROM) with a storage capacity of not more than 64 Kbits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 29 x 54 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 320 10 320 C 17 320 11 320 C 25 320 C 10 320 E 15 320 C 15 320 E 17 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 83 ex 8542 11 85 0 0 0 0 16-bit microprocessor of MOS-technology, with an arithmetic-logic unit (ALU) of 32 bits, comprising a random-access memory (RAM) with a storage capacity of 8,5 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 32020 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 85 24-bit single-chip microcomputer of C-MOS technology , consisting of a read only memory, non-programmable (ROM) with a storage capacity of 60 Kbits or more , random-access memories (RAMs) with a total storage capacity of 12 Kbits or more and a 24-bit floating point data arithmetic unit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm, with not more than 135 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MB 86220 or - other identification markings relating to devices complying with the abovementioned description 29 . 6 . 91 Official Journal of the European Communities No L 167/35 CN code Description Rate of autonomous duty (% ) ex 8542 11 85 ex 8542 11 85 ex 8542 11 85 ex 8542 11 85 ex 8542 11 85 32-bit coprocessor of C-MOS technology, for a local area network, comprising a data interface unit, a bus interface unit , a direct memory access (DMA) controller and FIFO (first in , first out) read/write memories with a total storage capacity of 1 536 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 63 x 63 mm, with not more than 132 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 82596 or  other identification markings relating to devices complying with the abovementioned description 32-bit microprocessor of C-MOS technology, comprising a floating point arithmetic unit with four 80-bit registers, thirty six 32-bit registers, a cache memory with a storage capacity of 4 Kbits and an interrupt controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 37 x 37 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following dombination of figures and letters : 80960KB or  other identification markings elating to devices complying with the abovementioned . description 32-bit microprocessor of C-MOS technology , consisting of a binary arithmetic-logic unit , a floating point arithmetic-logic unit , a decimal arithmetic-logic unit, a control store unit , a virtual memory management unit and registers , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 223 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 78201441 or ,  other identification markings relating to devices complying with the abovementioned description 32-bit microprocessor of C-MOS technology, with an external data bus of 32 bits and an external address bus of 32 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 208 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 486 AM 29000 MC 68040 80386 CY7C601 NS 32532 80486 L 64801 NS 32C032 79 R 2000 A MC 68020 R 2000/ 16 79 R 3000 MC 68030 or  other identification markings relating to devices complying with the abovementioned description Single-chip microcomputer of N-MOS (including H-MOS) technology, consisting of 24 registers of 32 bits and a random-access memory (RAM) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 24 x 24 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: 0 0 0 0 No L 167/ 36 Official Journal of the European Communities 29. 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 85 (cont'd) ex 8542 11 85 ex 8542 11 85 ex 8542 1 1 85 ex 8542 11 85 HGC 6127 or  other identification markings relating to devices complying with the abovementioned description 32-bit microcomputer, consisting of one or more random-access memories (RAM) with a total storage capacity not exceeding 48 Kbits, a read only memory , non-programmable (ROM) with a storage capacity not exceeding 128 Kbits and a floating decimal point arithmetical unit with a capacity of 32 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 53 mm, with not more than 208 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DSP 32 MB 86232. or  other identification markings relating to devices complying with the abovementioned description , . 32-bit microprocessor , consisting of one or more random-access memories (RAM) with a total storage capacity not exceeding 48 Kbits and a floating decimal point arithmetical unit with a capacity of 32 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 35 x 35 mm, with not more than 164 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : DSP 32 C or  other identification markings relating to devices complying with the abovementioned description 32-bit single-chip microcomputer of C-MOS technology, consisting of 2 random-access memories (RAMs) with a total storage capacity of 64 Kbits and a read only memory, non-programmable (ROM) witlj a storage capacity of 128 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters: 320 C 30 or  other identification markings relating to devices complying with the abovementioned description 32-bit microprocessor of C-MOS technology, with a 16-bit external data bus and a 24-bit external address bus, with a virtual storage address capacity of 64 terabytes, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 80386 SX or  other identification marking relating to devices complying with the abovementioned description 0 0 0 0 0 29 . 6 . 91 Official Journal of the European Communities No L 167/37 CN code Description Rate of autonomous duty (% ) ex 8542 11 85 ex 8542 11 85 ex 8542 11 87 ex 8542 11 87 ex 8542 11 87 32-bit microprocessor of C-MOS technology, combined with a bus controller , a memory controller , a cache controller and a cache memory with a storage capacity not exceeding 512 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not k exceed 38 x 38 mm, with not more than 227 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 80386 SL or  other identification markings relating to devices complying with the abovementioned description 32-bit microprocessor of N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 38 x 38 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CPU 04041871 NCR 32000 NS 32032 NS 32332 or  other identification markings relating to devices complying with the abovementioned description 56-bit single-chip microcomputer of C-MOS technology , consisting of a read only memory, ! non-programmable (ROM) with a storage capacity of 12 Kbits and a random-access memory (RAM) with a storage capacity of 12 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 138 x 138 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: DSP 56000 DSP 56001 or  other identification markings relating to devices complying with the abovementioned description \ 64-bit microprocessor of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 45 x 45 mm, with not more than 168 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures: 80860 or  other identification markings relating to devices complying with the abovementioned description 96-bit floating-point dual port microcomputer of C-MOS technology, consisting of a random-access memory (RAM) with a storage capacity of 32 Kbits and 2 random-access memories (RAMs) each with a storage capacity of 16 Kbits and a read only memory, non-programmable (ROM) with a storage capacity of 2 Kbits and 2 read only memories, non-programmable (ROMs) each with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 223 connecting pins and bearing: 0 0 0 0 No L 167/ 38 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 87 (cont'd) ex 8542 11 92 ex 8542 11 92 ex 8542 11 92 ex 8542 11 92  an identification marking consisting of or including the following combination of figures and letters : DSP 96002 or  other identification markings relating to devices complying with the abovementioned description Logic control circuit of N-MOS ( including H-MOS) technology, consisting of one 7-bit register , three timers , one multiplexer, sequential and combining networks intended to perform control operations, decodifying logic, error detection and management logic and a timing network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MIC 0482 or  other identification markings relating to devices complying with the abovementioned description Error detection and correction circuit of N-MOS ( including H-MOS) technology, capable of detecting and correcting single bit errors and detecting all double bit errors , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 8206 or  other identification markings relating to devices complying with the abovementioned description Burst error processor (BEP) of N-MOS (including H-MOS) technology, for detecting and correcting multiple errors derived from a line of magnetic disks, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: AM 9520 AM 9521 Z 8065 or  any other identification markings relating to devices complying with the abovementioned description Error correction and detection unit (ECDU) of bipolar technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 46 x 68 mm, with not more than 208 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 2960 74 F 630 54 AS 632 74 F 631 54 AS 632 74 LS 630 74 AS 632 74 LS 631 74 AS 634 DP 8400 74 AS ,6364 or  other identification markings relating to (fcvices complying with the abovementioned description 0 0 0 0 0 29 . 6 . 91 Official Journal of the European Communities No L 167/39 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 Control circuit of C-MOS technology, operating at 12 MHz consisting of a programmable interval timer, a clockgenerator, two direct memory access controllers and a memory mapper, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connecting pins or contact areas and bearing: '  an identification marking consisting of or including the following combination of figures : 82231 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 Circuit with a multimaster bus, of C-MOS technology, for controlling a local channel in 16 bits automatic data-processing machines , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures : 82303 82304 82306 or -  other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 0 0 0 0 Floppy-disk controller of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 62 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of letters and figures: FE 2100 G 70360 33 L 1 A 0519 MB 89311 OTI 033 WD 16 C 92 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 Sequential data control circuit of MOS technology for interface between a hard-disk memory unit and the memory control unit , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 54 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CL SH250 CL SH260 CL SH265 CL SH350 AIC 010 AIC 100 AIC 610 L AIC 6190 OMTI 505 or other identification markings relating to devices complying with the abovementioned description No L 167 /40 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 Hard-disk controller ofMOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 53 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 1454 001 WD 1010 ex 8542 11 92 ex 8542 11 92 HDC9224 WD 2010 HDC 9234 WD 5010 PD 7261 WD 5011 PD 7262 WD 42C22 or  other identification markings relating to devices complying with the abovementioned description 4-channel monolithic integrated circuit of bipolar technology for controlling read/write signals of magnetic heads in hard-disk units , contained in a housing the exterior dimensions of which do not exceed 12x19 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SSI 510 or  other identification markings relating to devices complying with the abovementioned description Six-channel controller of bipolar technology , for controlling read/write signals from magnetic heads in hard-disk units , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8x19 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SSI 32R522 6 SSI 32R522R 6 or  other identification markings relating to devices complying with the abovementioned description Seven-channel , programmable, direct memory access (DMA) controller, of C-MOS technology , comprising 2 eight-channel programmable interrupt controllers and 5 programmable 16-bit timers/ counters, in the form of a monolithic integrated circuit, containing in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combinations of figures : 82357 ' or  other identification markings relating to devices complying with the abovementioned description Direct memory access (DMA) controller , comprising the detection and the control of the refreshment of dynamic random-access memories (D-RAMs), of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : VC 2730-000 1 C or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 ex 8542 11 92 ex 8542 11 92 29. 6 . 91 Official Journal of the European Communities No L 167/41 CN code Description Rate of autonomous duty (% ) ex 8542 1 1 92 Buffer manager and controller of C-MOS technology, in the form of a monolithic integrated Circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 160 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 325 1TU9 0301 WD 11 C 00 22 WD 12 C 00 22 WD 83 C 580 WD 83 C 583 or other identification markings relating to devices complying with the abovementioned description ex 854211 92 Buffer manager and controller of N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : WD 1015 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 Dynamic random-access memory controller of MOS technology (MOS D-RAM controller), capable of multiplexing addresses, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 26 x 63 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 08 THCT 4502 VL 4502 0 0 0 0 or - other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 Control circuit of bipolar technology for the control of dynamic random-access memories (D-RAMs), capable of multiplexing addresses , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 67 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: DP 8408 DP 8429 DP 8409 MB 1422 DP 8419 SN 74 S 409 DP 8428 or  other identification markings relating to devices complying with the abovementioned description No L 167 /42 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 Memory management unit (MMU) of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the dimension of which do not exceed 53 x 53 mm, with not more than 244 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C604 CY7C605 MC 68851 or - other identification markings relating to devices complying with the abovementioned description ex 854211 92 Memory management unit of N-MOS ( including H-MOS) technology (N/H-MOS MMU), with a addressing capacity not exceeding 4 Gbytes, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 82 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 0404 1872 68451 NS 32082 NS 32382 TX 32082 W or  other identification markings relating devices complying with the abovementioned description ex 8542 11 92 Input-output circuit of N-MOS (including H-MOS) technology for data control , equipped with a timing control with a static random-access memory (S-RAM) with a storage capacity of 128 x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 0 0 0 0 6532 CO 10750 or   other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 Sequence control circuit of N-MOS (including H-MOS) technology , consisting of one 32-bit register , three 16-bit registers, one 16 x 16-bit service memory, one 7 x 17-bit last-in-first-out (LIFO) memory, one adder circuit , decodifying logic, priority logic , error detection and management logic, one 16-bit multiplexer , one 8-bit counter and a timing network, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : CSS 0484 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 Sequence control circuit for image processors of C-MOS technology , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 50 x 50 mm, with not more than 145 connecting pins and bearing: 29. 6 . 91 Official Journal of the European Communities No L 167/43 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 (cont'd) ex 8542 11 92 ex 8542 11 92 ex 8542 11 92 ex 8542 11 92 ex 8542 11 92  an identification marking consisting of or including the following combination of figures and letters : XL 8236 or  other identification markings relating to devices complying with the abovementioned description Status and shift control unit of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 57 mm, with not more than 42 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2904 or  other identification markings relating to devices complying with the abovementioned description Circuit of advanced low-power Schottky (ALPS ) technology for the asynchronous control of signal lines (bus ) and the conversion of a local bus into a multiplexed bus, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 37 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 68452 or  other identification markings relating to devices complying with the abovementioned description Contention resolving controller of a local area network (LAN), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 63 x 63 mm, with not more than 88 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8001 AM 7990 WD 2840 8003 COM 9026 WD 80 C 24 82586 DP 8390 WD 83 C 503 82588 MB 86950 WD 83 C 510 82590 MCM 68590 WD 83 C 603 82592 WD 83 C 690 or  other identification markings relating to devices complying with the abovementioned description Multiprotocol control circuit for the serial transmission of data of N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 54 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 2652 MC 68652 SCN 2652 SCN 68652 or  other identification markings relating to devices complying with the abovementioned description Control circuit for the universal asynchronous transmission and the separation of data and interface for peripherals , of C-MOS technology, in the form of a monolithic integrated circuit , contained in a ' housing the exterior dimensions of which do not exceed 27 x 27 mm, with not more than 80 connecting pins or contact areas and bearing: 0 0 0 0 0 No L 167 /44 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 (cont'd) ex 8542 11 92 ex 8542 11 92 ex 8542 11 92 ex 8542 11 92  an identification marking consisting of or including the following combination of figures and letters: 82 C 607 or  other identification markings relating to devices complying with the abovementioned description Serial communication controllers of MOS technology, with 2 independent full duplex channels with a capacity of 1,6 Mbits /sec or more but not exceeding 4Mbits/sec, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 62 mm, with not more than 52 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: / PD 72001 SCN 68562 Z 80 C 30 Z 85 C 30 Z 85 C 35 or  other identification markings relating to devices complying with the abovementioned description * Control circuit, of N-MOS (including H-MOS) technology, for data / address flows from the central processing unit (CPU), inputs /outputs and the main memory, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 132 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : CIM 1456 or  other identification markings relating to devices complying with the abovementioned description Driver circuit of GaAs technology, for controlling laser diodes or other light-emitting diodes, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 7x7 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 16G075 16G076 or  other identification markings relating to devices complying with the abovementioned description Cathode-ray tube video controller ofMOS-technology, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 33 x 62 mm, with not more than 160 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 82 C 453 CRT 9007 CRT 97 C 11 VL 86 C 310 WD 90 C 10 WD 90 C 11 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 29. 6 . 91 Official Journal of the European Communities No L 167/45 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 Monochrome display controller (MDC) of C-MOS technology , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 25 x 30 mm, with not more than 68 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : M 50452 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 Cathode-ray tube controller (CRTC) of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 62 mm, with not more than 100 connecting' pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 82 C 434 MB 89321 MB 89322 V 6363 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 Cathode-ray tube controller (CRTC) of N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 25 x 62 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters: AM 8052 or other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 ex 8542 11 92 Cathode-ray tube controller (CRTC) of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 55 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SCB 2675 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 Control circuit of C-MOS technology , for cathode-ray tubes or liquid-crystal displays (CRT and LCD controller), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connecting pins or contact areas , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 82 C 425 V 6355 DJ or  other identification markings relating to devices complying with the abovementioned description No L 167/46 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 ex 8542 11 92 ex 8542 11 92 ex 8542 11 92 ex 8542 11 92 Driver circuit of C-MOS technology, for liquid crystal displays (LCD-driver ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 20 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HD 44100 MSM 5259 SED 1600 HD 44780 MSM 5298 SED 1610 HD 66100 MSM 5299 LC 7582 MSM 5839 or  other identification markings relating to devices complying with - the abovementioned description Control circuit of C-MOS technology , for controlling a local channel and a central processing unit (CPU), capable of generating cycles for video graphic array and memory, comprising a circuit for direct memory access (DMA) and memory refresh , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C221 or  other identification markings relating to devices complying with the abovementioned description Display controller and character generator (DCCG) of C-MOS technology, for liquid-crystal dot-matrix display system, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 24 x 26 mm, with not more than 80 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HD 61830 LH 5821 or  other identification markings relating to devices complying with the abovementioned description Interpolation pulse generator, of C-MOS technology, for controlling geometrical functions, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3701 or  other identification markings relating to devices complying with the abovementioned description Graphics controller of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters or letters : 82 C 431 82 C 435 82 C 441 PEGA or  other identification markings relating to devices complying with the abovementioned , description 0 0 0 0 0 29 . 6 . 91 Official Journal of the European Communities No L 167/47 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 Graphic display controller (GDC) of N-MOS technology (including H-MOS), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 52 mm, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 82720 Z 7220 A or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 Video controller for graphic and memory functions , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 52 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 38301-A LI A 2099 PVC-2 or  other identification markings - relating to devices complying with the abovementioned description ex 8542 11 92 Programmable advanced video display controller (AVDC) of N-MOS (including H-MOS) technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 55 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SCN2674 or  other identification markings relating to devices complying with the abovementioned description 0 0 7 0 0 ex 8542 11 92 Colour selection controller of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 52 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 433 or \ .  other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 Monolithic integrated circuit with at least 16 analogue switching elements , of C-MOS technology, for controlling signals of 20 Hz or more but not exceeding 20 000 Hz, capable of dealing with signals up to 3 V with a distortion of not more than 0,05 % over the whole frequency range at a voltage of 1 V, contained in a housing the exterior dimensions of which do not exceed 16 x 40 mm, with not more than 42 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 9164 N TC 9177 P TC 9184 P or  other identification markings relating to devices complying with the abovementioned description No L 167/48 Official Journal of the European Communities 29. 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 Control circuit of C-MOS technology for DC electric motors, comprising a circuit to monitor power supply , a circuit to store and decode addresses and to multiplex data , an 8-bit digital to analogue converter and 5 amplifiers, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GG 27 GC 45 or  other identification markings relating to devices complying with the abovementioned description Analogue-digital monolithic integrated circuit , capable of controlling brushless motors and keeping their speed constant , contained in a housing the exterior dimensions of which do not exceed 9 x 25 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of oe including one of the following combinations of figures and letters: ex 8542 11 92 MGA 3015 A SSI 590 UC 1633 UC 1634 UC 3633 UC 3634 or ex 8542 11 92  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology, for the control of constant power supply of 60 V / 500 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: , UCN 5816 0 0 0 0 0 ex 8542 11 92 or  other identification markings relating to devices complying with the abovementioned description Controller for servO-devices of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: KM 3702 or  other identification markings relating to devices complying with the abovementioned description Four-channel control circuit of C-MOS technology, for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 4 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 7 x 22 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: ex 8542 11 92 UCN 5813 or  other identification markings relating to devices complying with the abovementioned description 29 . 6 . 91 Official Journal of the European Communities No L 167/49 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 Eight-channel control circuit of C-MOS technology, for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN 5801 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 Control circuit of TTL technology , for the firing of magnetic print hammers , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9 x 26 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 801379 002 810751 001 or - other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 8-bit (octal) dynamic memory driver of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 2965 AM 2966 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 ex 8542 11 92 Timing control unit (TCU) with two-phase cycle for central processing unit (CPU) and memory management unit (MMU), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: NS 32201 NS 32C201 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 92 Driver circuit for write signals for magnetic tape storage units , of bipolar technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11 x 29 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : VT 211 or  other identification markings relating to devices complying with the abovementioned description 29 . 6 . 91No L 167 / 50 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 8542 11 92 Control and management circuit for cache memories , of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 39 x 39 mm, with not more than 196 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82385 82395 A 38202 or ex 8542 11 92  other identification markings relating to devices complying with the abovementioned description i Control circuit of C-MOS technology, for the management of asynchronous cycles of a 32-bit central processing unit (CPU), of a direct memory access circuit and of a multimaster bus, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 321 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology, for controlling a system bus , static or dynamic random-access memory (S-RAM or D-RAM) and 4-channel direct memory access, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 21 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : ex 854211 92 OTI 031 or 0 0 0 0 0 ex 8542 11 92  other identification markings relating to devices complying with the abovementioned description Dynamic random-access read/write memory controller of C-MOS technology, capable of addressing memory by page (page mode operation ) and simultaneous processing (interleaving) of separate memories , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 160 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GC 113 HT 113 VL82C320 or  other identification markings relating to devices complying with the abovementioned description Bus controller of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 41 x 41 mm, with not more than 208 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : ex 8542 11 92 82308 82 C 88 GC 181 VIC 068 82309 82 C 211 LI A 4601 VL 82 C 331 82355 82 C 288 MSM 6307 VL 86 C 410 82358 82 C 301 TACT 83443 or  other identification markings relating to devices complying with the abovementioned description 29 . 6 . 91 Official Journal of the European Communities No L 167 / 51 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 ex 8542 11 92 ex 8542 11 92 ex 8542 11 92 ex 8542 11 92 ex 8542 11 92 Control circuit of C-MOS technology, for system buses and peripheral buses and for the generation of clock signals (System Controller), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C101 or  other identification markings relating to devices complying with the abovementioned description Control pircuit of C-MOS technology for dynamic random-access memories (D-RAMs), with an address buffer for upper address-bits , a memory decoder and a speaker controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C102 or  other identification markings relating to devices complying with the abovementioned description Memory control circuit of C-MOS technology , operating at a rate of 16 MHz or more, with a memory access of 32 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 144 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 302 or  other identification markings relating to devices complying with the abovementioned description Memory control circuit of C-MOS technology , operating at a rate of 10 MHz or more , with a video-memory access, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 144 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 222 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology, for a microprogramme, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : * CY 2910 CY7C910 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology, for controlling the sequence of 4-bit addresses for execution of instructions in a microprogramme memory, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 28 connecting pins and bearing: 0 0 0 0 0 No L 167 /52 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 (cont'd) ex 8542 11 92 ex 8542 11 92 ex 8542 11 92 ex 8542 11 92  an identification marking consisting of or including one of the following combinations of figures and letters : CY2909 CY2911 CY7C909 CY7C911 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology, for controlling and interfacing signals between a central processing unit (CPU), memory and input/output interfaces, comprising circuits for refreshing dynamic random-access memories (DRAMs), for decoding of addresses, for generating clock signals and monitoring data transfer interrupt signals, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 344 S.0602 or  other identification markings relating to devices complying with the abovementioned description Control circuit for data block transfer between dynamic memory and peripherals (DMA transfer controller or 'DTC'), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 38 x 63 mm, with not more than 160 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82307 L1A 4599 82380 WE 32104 82 C 223 Z 8516 GC 183 Z 9516 HD 68450 or  other identification markings relating to devices complying with the abovementioned description Control circuit for monitoring the tension of random-access memories (RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8x12 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : DS 1210 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology, for multiplexing the address bus of a central processing unit (CPU), consisting of 41 bus control circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 103 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 29 . 6 . 91 Official Journal of the European Communities No L 167 /53 CN codc Description Rate of autonomous duty (% ) ex 8542 11 92 ex 8542 11 92 ex 8542 11 92 ex 854211 92 ex 8542 11 92 Serial and parallel communication controller of C-MOS technology, comprising 2 universal asynchronous receiver / transmitters (UARTs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 80 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82C605 82C606 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology, for multiplexing microprocessor data lines to a system data bus , peripheral data bus and memory data bus , comprising a 16-bit data bus , six 8-bit multiplexers, 40 buffered bus drivers and a data parity coder/ decoder, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 84 connecting pins or contact ,areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C104 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology, consisting of a clock generator, two direct memory access (DMA) controllers, two interrupt controllers, a programmable timer/counter and a memory mapper, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 160 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GC 101 SX HT 101 SX or  other identification markings relating to devices complying with the abovementioned description Control and management circuit containing 2 direct memory access (DMA) controllers, 2 interrupt controllers, 2 serial port controllers, one parallel port controller and a power management circuit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 38 x 38 mm, with not more than 196 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82360SL or  other identification markings relating to devices complying with the abovementioned description Video gate arrays programmed to control graphics and memory, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 144 connecting pins or contact areas and bearing: 0 0 0 0 No L 167/ 54 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 (cont'd)  an identification marking consisting of or including one of the following combination of letters or of figures and letters : 82 C 451 82 C 452 84 C 451 PVGA WD90C00 or  other identification markings relating to devices complying with the abovementioned description Control and interface circuit of C-MOS technology , for controlling a keyboard and a pointing device (so-called 'mouse'), consisting of two serial communication controllers , a bidirectional parallel port controller , an interrupt controller and a timer/counter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : ex 8542 11 93 OTI 032 ex 8542 11 93 0 0 0 0 0 ex 8542 11 93 or  other identification markings relating to devices complying with the abovementioned description Control and interface circuit of C-MOS technology, for interfacing dynamic random-access memory to a local channel and a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 120 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GC 182 L5A 6031 or  other identification markings relating to devices complying with the abovementioned description Subscriber line interface circuit (SLIC) of dielectric isolation technology, with an internal programmed constant line current , comprising a resistor network and an operational amplifier, in the form of a monolothic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC 5502 HC 5504 or  other identification markings relating to devices complying with the abovementioned description Bus controller and interface of C-MOS technology , comprising one or two direct memory access (DMA) controllers, one or two interrupt controllers and a timer/ counter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 93 82C100 82C300 or  other identification markings relating to devices complying with the abovementioned description 29 . 6 . 91 Official Journal of the European Communities No L 167/55 CN code Description Rate of autonomous duty (% ) ex 8542 11 93 ex 8542 11 93 ex 8542 11 93 ex 8542 11 93 ex 8542 11 93 Bus interface circuit of C-MOS technology, for synchronous/ asynchronous data transfer between a microprocessor and control circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ESP 216 ESP 226 AIC 6250 or  other identification markings relating to devices complying with the abovementioned description Control and interface circuit of C-MOS technology, for a central processing unit (CPU) and random-access memory (RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 160 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : GC 132 or  other identification markings relating to devices complying with the abovementioned description Bus interface circuit of C-MOS technology , for interfacing a 8- or 16-bit address /data peripheral bus or memory bus to a 32-bit address /data bus of a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 160 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : GC 133 or  other identification markings relating to devices complying with the abovementioned description Bus control and interface circuit of C-MOS technology, assuring the functions of interruptions control, of refreshing dynamic random-access memory (D-RAM), of parallel port control and address decoding, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 160 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GC186 L1A4982 or  other identification markings relating to devices complying with the abovementioned description Control and interface circuit for central processing unit (CPU) of C-MOS technology, comprising a control unit for the refreshment of memories, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : FE 3010 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 167/56 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonompus duty (% ) ex 8542 11 93 ex 8542 11 93 Control and interface circuit between a 32-bit microprocessor and a floating point coprocessor , of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 54 x 54 mm, with not more than 299 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters: CY 7 C 608 L 64802 or  other identification markings relating to devices complying with the abovementioned description Control and interface circuit of C-MOS technology, operating at 12 MHz, consisting of a clock generator, a bus controller for a microprocessor , a timer , two programmable interrupt controllers and an interface for numeric coprocessor , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combinations of figures : 82230 or  other identification markings relating to devices complying with the abovementioned description Control circuit for bus interface of MOS technology, functioning as an adaptor between the central processing unit (CPU) and the external control units, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 63 mm, with not more than 68 connecting pins on contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: NCR 5380 WD 33 C 92 NCR 5381 WD 33 C 93 NCR 53 C 80 NCR 53 C 90 or  other identification markings relating to devices complying with the abovementioned description Interface and control circuit for Manchester-coded data, of Schottky technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm, with not more than 20 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters: ex 8542 11 93 0 0 0 0 0 ex 8542 11 93 TMS 38052 or ex 8542 11 93  other identification markings relating to devices complying with the abovementioned description Bus interface circuit with a programmable data transfer rate, of N-MOS (including H-MOS) technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38030 or  other identification markings relating to devices complying with the abovementioned description 29. 6 . 91 Official Journal of the European Communities No L 167/ 57 CN code Description Rate of autonomous duty (% ) ex 8542 11 93 ex 8542 11 93 ex 8542 11 93 ex 8542 11 93 ex 8542 11 93 Enhanced programmable communications interface (EPCI), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures: 2661 68661 or  other identification markings relating to devices complying with the abovementioned description Interface and control circuit of bipolar technology, for interfacing signals between data processing machines and coaxial cable in a local area network (LAN), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 23 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 8392 or  other identification markings relating to devices complying with the abovementioned description Interface circuit of C-MOS technology, between 32-bit microprocessors and 16-bit peripheral units and for controlling dynamic random-access memories (D-RAMs), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures: 82335 or  other identification markings relating to devices complying with the abovementioned description Interface circuit for the synchronization of data flow-from a hard-disk drive , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 35 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: * DP 8462 or  other identification markings relating to devices complying with the abovementioned description Analogue-digital monolithic integrated circuit of bipolar technology for interface signals between the peripheral hard-disk, memory unit and the central processing unit (CPU), contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 581 C or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 167/ 58 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 93 Control circuit of C-MOS technology, for a floppy disk-unit and data transfer rate , for precompensation of write signals, for data separation , for clock-signal generation and for interfacing a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 62 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82077 DP 8473 WD 37C65 WD57C65 or  other identification markings relating to devices complying with the abovementioned description Interface circuit of C-MOS technology , for signals between a peripheral hard-disk memory unit and a central processing unit (CPU), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 53 x 62 mm, with not more than 80 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ex 8542 11 93 AIC 560 L DP 8466 OMTI 5080 (OMTI 20508 ) OMTI 5090 (OMTI 20509) WD 11 C 00 17 WD 14 C 00 17 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 93 Serial interface, capable of implementing the data stream encoding, decoding and associated control functions for a local area network (LAN), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 24 connecting , pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 0 0 0 0 8002 AM 7991 8023 AM 7992 82501 COM 9032 82 C 501 COM 91 C 32 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 93 Bus interface circuit in C-MOS technology, for the control of communication lines comprising a numerical bus, two independent receivers and a transmitter consisting of a FIFO (first in , first out) memory , in the form of a monolithic integrated circuit , contained in a housing the exteripr dimensions of which do not exceed 20 x 52 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : HS 3282 or  other identification markings relating to devices complying with the abovementioned description 29 . 6 . 91 Official Journal of the European Communities No L 167 /59 CN code Description Rate of autonomous duty (% ) ex 8542 11 93 Bus interface for graphic controllers , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of letters : PBI or  other identification markings relating to devices complying with the abovementioned description Bus interface circuit of bipolar technology , with 8-, 9- or 10-bit registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 34 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ex 8542 11 93 AM 29821 AM 29822 AM 29823 AM 29824 AM 29825 AM 29826 AM 29843 AM 29844 AM 29845 ex 8542 11 93 or  other identification markings relating to devices complying with the abovementioned description Multiple bus interface circuit (multiple bus buffer) of low-power Schottky technology, for interfacing the error correction and detection unit , a system data bus and a dynamic random-access memory (D-RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 33 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2961 or  other identification markings relating to devices complying with the abovementioned description Bus interface circuit of AS or ALPS technology, for the management of addresses on datalines , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 26 x 26 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 0 0 0 0 ex 8542 11 93 82 A 203 82 A 204 82 A 303 82 A 304 or ex 8542 11 93  other identification markings relating to devices complying with the abovementioned description Bus interface circuit of AS or ALPS technology, for the management of data flow in the signal lines of the central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 205 82 A 305 82 A 436 82 A 442 or  other identification markings relating to devices complying with the abovementioned description No L 167/60 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 93 ex 8542 11 93 ex 8542 11 93 ex 8542 11 93 ex 8542 11 93 Bus interface circuit of C-MOS technology , for the management of addresses of datalines , comprising a circuit with 4 x 2-input AND gates , two separation circuits, two latch circuits , four independent transceivers , a 256 x 4-bit programmable, non-erasable, read only memory (PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : FE 3020 or  other identification markings relating to devices complying with the abovementioned description Flow meter interface of BiMOS technology, consisting of 16 amplifiers , 3 digital-to-analogue converters , an analogue-to-digital converter, filters , a sample and hold circuit, an oscillator, a phase locked loop (PLL) circuit and a serial interface circuit for a microprocessor, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD75027 or  other identification markings relating to devices complying with the abovementioned description Bus interface circuit of C-MOS technology , for the management of I /O data flow in signal lines , with 4 independent transceivers, a circuit with 4 x 2-input NAND gates , a circuit with 4 x 2-input AND gates, a separator circuit , a flip-flop circuit , in the form of a monolithic integrated circuit , . contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : FE 3030 or  other identification markings relating to devices complying with the abovementioned description Control and interface circuit for controlling a bi-directional 32-bit data / address flow between several buses, capable of operating in data mode with parity check, in data mode without parity check and in address mode, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 120 connecting pins and bearing: *  an identification marking consisting of or including the following combination of figures : 82352 or  other identification markings relating to devices complying with the abovementioned description Control and interface circuit of C-MOS technology, comprising 2 interrupt controllers, three 16-bit programmable timer-counters , a real time clock and a numeric microprocessor interface, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 120 connecting pins and bearing: 0 0 0 0 29 . 6 . 91 Official Journal of the European Communities No L 167/ 61 CN code Description Rate of autonomous duty (% ) ex 8542 11 93 (cont'd) ex 8542 11 94 ex 8542 11 94 ex 8542 11 94 ex 8542 11 94 ex 8542 11 94  an identification marking consisting of or including the following combination of figures and letters : TACT 82303 PB or  other identification markings relating to devices complying with the abovementioned description Arithmetic-logic unit (ALU ) of C-MOS technology, with a capacity of 4 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 83 mm, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 2901 CY7C901 or  other identification markins relating to devices complying with the abovementioned description Arithmetic-logic unit (ALU) of C-MOS technology, with a capacity of 16 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 83 mm, with not more than 68 "connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C9101 CY7C9115 CY7C9116 CY7C9117 or  other identification markings relating to devices complying with the abovementioned description Arithmetic-logic unit of N-MOS (including H-MOS) technology (N/H-MOS ALU), consisting of one 32-bit register , one 24-bit register , one 4-bit register , 12 1-bit registers, two 16 x 24-bit service memories, one logic network performing arithmetic and logic operations, decodifying logic, and error detection and management logic, one 8-bit counter and a timing network, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : ALU 0486 or  other identification markings relating to devices complying with the abovementioned description Arithmetic-logic unit of C-MOS technology (C-MOS ALU), with a capacity of 32 bits , for image processors, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 50 x 50 mm, with not more than 145 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: XL 8237 or  other identification markings relating to devices complying with the abovementioned description Quintuple OR/NOR gate of bipolar technology, with emitter-coupled logic (ECL) input/output, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 31 mm, with not more than 28 connecting pins or contact areas and bearing: 0 0 0 0 0 No L 167 / 62 Official Journal of the European Communities 29 . 6. 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 94 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : F100102 F100107 or ex 8542 11 94  other identification markings relating to devices complying with the abovementioned description Hexadecimal translator of bipolar technology , to convert to emitter-coupled logic (ECL) levels or to transistor-transistor logic (TTL) levels , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 31 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : F100124 F100125 or ex 8542 1 1 94  other identification markings relating to devices complying with the abovementioned description Sextuple or triple flip-flop of the D-type of bipolar technology, with emitter-coupled logic (ECL) input/output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 31 mm, with not more than 28 connecting points or contact areas and bearing:  an identification marking consisting of or including one of the following combination of figures and letters: F100131 F100151 or 0 0 0 0 0 ex 8542 11 94  other identification markings relating to devices complying with the abovementioned description Sextuple hexadecimal latch of the D-type of bipolar technology, with emitter-coupled logic (ECL) input /output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : F100150 or  other identification markings relating to devices complying with the abovementioned description 12- or 16-input multiplexer of bipolar technology, with emitter-coupled logic (ECL) input /output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 31 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 94 F100163 F100164 F100171 or  other identification markings relating to devices complying with the abovementioned description Quintuple differential line receiver of bipolar technology , with emitter-coupled logic (ECL) input/output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connecting pins or contact areas and bearing: ex 8542 11 94 29 . 6 . 91 Official Journal of the European Communities No L 167/63 CN code Description Rate of autonomous duty (% ) ex 8542 11 94 (cont'd) ex 8542 11 94  an identification marking consisting of or including the following combination of figures and letters : F100114 or  other identification markings relating "to devices complying with the abovementioned description 4-stage counter/4-bit shift register of bipolar technology, with emitter-coupled logic (ECL) input/output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : F100136 or  other identification markings relating to devices complying with the abovementioned description 8-bit shift register of bipolar technology , with emitter-coupled logic (ECL ) input/output, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 31 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : F100141 or  other identification markings relating to devices complying with the abovementioned description Logic circuit of bipolar technology, with not more than 6 logic functions, a supply voltage of 1 1 V or more but not exceeding 18 V, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 23 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 94 0 0 0 0 7 ex 8542 11 94 FZH 201 FZJ 121 FZK 101 FZH 101 A FZH 111 A FZH 191 or ex 8542 11 94  other identification markings relating to devices complying with the abovementioned description Semi-custom logic array (gate array) of C-MOS technology, with metal gates, with an operating voltage of 12 V, with not less than 637 two-input functions, having within the array a digital code produced by an electron beam, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 1 1 x 29 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : FB 215 or  other identification markings relating to devices complying with the abovementioned description Field programmable array logics (PALs) of C-MOS technology, with a programmable AND array , fixed OR array , not more than 32 inputs and not more than 12 outputs, whether or not with registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 39 mm, with not more than 28 connecting pins and bearing: ex 8542 11 94 No L 167 / 64 Official Journal of the European Communities 29. 6 . 91 CN code Rate of autonomous duty (% ) Description ex 8542 11 94 an identification marking consisting of or including one of the following combinations of figures and letters :(cont'd) 16 P 8 C 16 R 6 16 RP 4 C 16 R 8 C 16 L 8 C 20 G 10 C 16 R 4 C 22 V 10 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 94 Non-erasable, user-programmable logic device of ECL technology, having registers and a programmable AND array, with not more than 16 inputs and not more than 8 outputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 33 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY10E301 CY10E302 CY100E301 CY100E302 or  other identification markings relating to devices compying with the abovementioned description ex 8542 11 94 User-programmable , non-volatile , gate arrays of C-MOS technology, consisting of not more than 2 000 gate arrays with not more than 69 in- / outputs, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ACT 1010 ACT 1020 0 0 7 0 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 94 Programmable logic device of C-MOS technology, non-erasable or UV-erasable, containing 500 logic gates or more, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 65 x 124 mm, with or wihout a quartz window on the upper surface , with not more than 72 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : EP 1800 EP 1810 16 L8 W 16 R4 W 16 R6 W 16 R8 W 22 V10 W CY7C330 CY7C331 CY7C332 CY7C342 CY7C343 CY7C344 CY7C345 EP 600 EP 610 EP 910 or - other identification markings relating to devices complying with the abovementioned description ex 8542 11 94 Programmable, non-erasable, logic circuits (field programmable logic array) of TTL Schottky technology , with not more than 48 AND functions , not more than 8 OR functions , and not more than 16 inputs, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing: 29 . 6 . 91 Official Journal of the European Communities No L 167 /65 CN code Description Rate of autonomous duty (% ) ex 8542 11 94  an identification marking consisting of or including one of the following combinations of figures or figures and letters :(cont'd) 82 S 100 82 S 101 93458 93459 FP 54 AS 839 FP 54 AS 840 FP 74 AS 839 FP 74 AS 840 SN 54 LS 333 SN 54 LS 334 SN 54 LS 335 SN 54 LS 336 SN 74 LS 333 SN 74 LS 334 SN 74 LS 335 SN 74 LS 336 ex 8542 11 94 ex 8542 11 94 5 0 0 0 or  other identification markings relating to devices complying with the abovementioned description Non-erasable user-programmable logic sequencer of bipolar technology, having not more than 48 AND functions , a 6-bit state register , an 8-bit output register, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: 82 S 105 or  other identification markings relating to devices complying with the abovementioned description 8-bit identity comparator of C-MOS technology, with a propagation delay of not more than 7,2 ns , capable of bit for bit comparison of 2 words of not more than 8 bits each , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 27 mm, with not more than 20 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 74FCT521 or  other identification markings relating to devices complying with the abovementioned description 8-bit (octal) buffer / line driver of C-MOS technology, with a propagation delay not exceeding 9,5 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 27 mm, with not more than 20 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 74FCT240 74FCT241 74FCT244 74FCT540 74FCT541 or  other identification markings relating to devices complying with the abovementioned description 8-bit (octal ) bidirectional transmitter / receiver of C-MOS technology, with a propagation delay not exceeding 11 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 27 mm, with not more than 20 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT245 74FCT645 or ex 8542 11 94 ex 8542 11 94 No L 167 / 66 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 94 other identification markings to devices complying with the abovementioned description (cont'd) ex 8542 11 94 8-bit (octal ) transparent latch of C-MOS technology , with a propagation delay not exceeding 12 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 27 mm, with npt more than 20 connecting puis or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT373 74FCT533 74FCT573 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 94 8-bit (octal ) register of C-MOS technology, with a propagation delay not exceeding 11 ns, consisting of 8 D-type-flip-flops, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 27 mm, with not more than 20 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT374 74FCT534 74FCT574 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 ex 8542 11 94 8 , 9 or 10-bit bus iilterface latch of C-MOS technology , with a propagation delay not exceeding 20 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 33 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT841 74FCT843 74FCT844 74FCT845 or  other identification markings relating to devices complying with the abovementioned description Clock generator and controller for microprocessors of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 24 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 99 82 C 284 82 C 84 or  other identification markings relating to devices complying with the abovementioned description Clock generator for a graphics controller of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 20 mm, with not more than 20 connecting pins or contact areas arid bearing: ex 8542 11 99 29 . 6 . 91 Official Journal of the European Communities No L 1 67/67 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 (cont'd ) an identification marking consisting of or including one of the following combinations of figures and letters : PCLK 1 PCLK 2 WD90C61 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Data-synchronizer for tape-reading units of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : VT 210 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Computing unit without an internal programme sequencer for the multiplication or processing of fixed and floating point numbers , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 42 x 42 mm, with not more than 144 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP 3210 ADSP 3220 or other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 ex 8542 11 99 8 x 8-bit multiplier accumulator (MAC) of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 62 mm, with not more than 48 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: ADSP 1008-A or other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Hard-disk data separator (HDDS), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 37 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HDC 9226 WD 10 C 20 WD 10 C 21 DP 8460 2 DP 8460 3 DP 8460 4 DP 8465 or other identification markings relating to devices complying with the abovementioned description No L 167 / 68 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 ex 8542 11 99 ex 8542 11 99 ex 8542 11 99 ex 8542 11 99 Comparator circuit of GaAs technology, for phase and frequency differences of frequencies not exceeding 1 GHz, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 16G044 or  other identification markings relating to devices complying with the abovementioned description Address comparator of C-MOS technology, consisting of one or more static random-access memories (S-RAMs), a parity generator, a parity checker and one or more comparators, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 65 mm, with not more than 48 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SN 74 ACT 2151 SN 74 ACT 2157 SN 74 ACT 2152 SN 74 ACT 2158 SN 74 ACT 2153 SN 74 ACT 2159 SN 74 ACT 2154 SN 74 ACT 2160 SN 74 ACT 2156 or  other identification markings relating to devices complying with the abovementioned description Generator of C-MOS technology, for a user-definable cursor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : Bt431 or  other identification markings relating to devices complying with the abovementioned description Clock-generator of C-MOS technology, for the generation of clock and control signals for a digital to analogue video converter with random-access memory (RAMDAC), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: Bt438 Bt439 or  other identification markings relating to devices complying with the abovementioned description Six- or eight-channel read/write signal generator for hard-disk drives , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SSI 117 SSI 501 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 29 . 6 . 91 Official Journal of the European Communities No L 167/69 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 Dual universal asynchronous receiver / transmitter (DUART) of MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18, x 53 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 2681 PC 87310 or - other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 8-channel universal asynchronous receiver/ transmitter (Octal-UART) of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 53 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 1TQ1 0202 SCC 2698 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Programmable asynchronous communication element circuit of C-MOS technology, for the asynchronous transmission and reception of data , comprising a FIFO (first in , first out) read/write memory with a storage capacity of 128 bits and at least one serial input/output channel and a bi-directional parallel channel , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 0 0 0 16C551 16C552 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Universal synchronous receiver/ transmitter of C-MOS technology, capable of full duplex digital voice and data transfer with a total speed of 80 Kbit / s over a distance of 2 km, consisting of a modulator , a demodulator, two data buffers , a transmit data register and a receive data register , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 29 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC145422 MC145426 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Universal synchronous receiver/ transmitter of C-MOS technology, capable of full duplex digital voice and data transfer with a total speed of 160 Kbits /s over a distance of 1 km , consisting of a modulator, a demodulator, data buffers , transmit data registers and receive data registers, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 33 mm, with not more than 24 connecting pins and bearing: No L 167/70 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 an identification marking consisting of or including one of the following combinations of figures and letters :(cont'd) MC145421 MC145425 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Receiver/ transmitter of Schottky technology, for Manchester-coded data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 28 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 38051 TMS 38053 or - other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Sequential control and generating circuit of C-MOS technology for the memory display , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 52 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters :  82 C 432 or - other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 ex 854211 9-9 Modulator/ demodulator of C-MOS technology (C-MOS-Modem), for full duplex data-transfer via a telephone line at a rate of 2 400 bits per second and for half duplex transfer of image telegraphy ( facsimile) at a rate of 4 800 or 9 600 bits per second , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 37 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SC 11046 SC 11054 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Adaptive differentiated pulse code modulation circuit of C-MOS technology, for encoding/decoding speech and data , having 8 independent channels with a bandwith of 8 kHz and capable of full and half duplex data-transfer at a rate of 32 000 bits per second , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 38 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : SC 11360 or  other identification markings relating to devices complying with the abovementioned description 29 . 6 . 91 Official Journal of the European Communities No L 167/ 71 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 ex 8542 11 99 ex 8542 11 99 ex 8542 11 99 ex 8542 11 99 8-channel demodulator / filter of BiMOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x18 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 75030 or  other identification markings relating to devices complying with the abovementioned description Demodulator for phase-shifted signals of bipolar technology , with a clock signal generator and a circuit for parallel to serial conversion , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 28 mm, with not more than 30 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TA 8662 or  an identification markings relating to devices complying with the abovementioned description Demodulator/ tone-decoder of bipolar technology for frequency decoding , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: XR 2211 or  other identification markings relating to devices complying with the abovementioned description Encoder / decoder of' C-MOS technology , for the conversion of data into NRZ (Non-Return-to-Zero) format or RLL (Run-Length-Limited) format, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 61158 CL-SH110 or  other identification markings relating to devices complying with the abovementioned description Encoder / decoder circuit of C-MOS technology, using Manchester code (MED) for the transmission of data in continuous flux with a repeater mode, in the form of .a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more . than 20 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HD 6409 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 167/ 72 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 Encoder/ decoder of N-MOS (including H-MOS) technology , for the conversion of data into serial or parallel signals , consisting of an arithmetic logic unit (ALU) and a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 60 mm, with not more than 48 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 38020 TMS 38021 UI  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Data synchronizer and encoder/decoder of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures or letters : SSI 532 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Pulse code modulation (PCM) codec of N-MOS ( including H-MOS) technology, consisting of a sample and hold circuit digital-to-analogue converter, comparator , successive approximation register and logic function to interface to a full duplex PCM link , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11 x 29 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 2911 A-l 0 0 7 7 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Subscriber line audio-processing circuit (SLAC) with 2 digital signal processors, an analogue-to-digital converter and a digital-to-analogue converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Analogue-to-digital signal converter , containing amplifiers , D /A and A/D converters with a supply voltage of 12 V + /- 10 % and a digital serial interface with asynchronous receiver/ transmitter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 18 mm, with not more than 44 connecting pins or contact areas and bearing: 29 . 6 . 91 Official Journal of the European Communities No L 167 /73 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 (cont'd) ex 8542 11 99 / ex 8542 11 99 ex 8542 11 99 ex 8542 11 99  an identification marking consisting of or including the following combination of figures and letters : AD 75002 or  other identification markings relating to devices complying with the abovementioned description Quadruple 12-bit digital-to-analogue converter of BiMOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 40 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 664 or  other identification markings relating to devices complying with the abovementioned description Simple or triple 8-bit digital-to-analogue video converter with random-access memory (RAMDAC) of C-MOS technology , having one or more colour palette registers and multiple pixel ports with internal multiplexing, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 39 x 39 mm, With not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 35750010 Bt459 35750011 Bt460 35750012 Bt461 BT458 Bt462 or  other identification markings relating to devices complying with the abovementioned description Analogue-to-digital converter of C-MOS technology , capable of driving a 3,5 digit liquid crystal or light emitting diode display , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 54 mm, 'with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ICL7106 ICL7126 ICL 7107 ICL 7136 ICL7116 ICL 7137 ICL 7117 MAX 136 or  other identification markings relating to devices complying with the abovementioned description 8-bit analogue-to-digital parallel converter of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 39 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combinations of figures and letters : IDT 75C48 IDT 75C58 MP 7683 MP 7684 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 167/ 74 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 12-bit analogue-to-digital converter, incorporating a voltage reference and clock , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 55 mm, with not more than 60 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 574 A TSC7109 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 16-bit analogue-to-digital converter of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including one the following combinations of figures and letters : CS 5016 CS Z 5116 CS Z 5126 CS Z 5316 DSP 56ADC16 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 0 0 0 7 0 7-channel analogue-to-digital converter with a capacity of 15 bits per channel , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 18 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : MAX 133 or  other identification markings relating to devices complying with the abovementioned description Pulse code modulation (PCM) transmit/ receive filter of N-MOS (including H-MOS) technology, for a PCM line or trunk termination * in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : ex 8542 11 99 D 2912 A or ex 8542 11 99  other identification markings relating to devices complying with the abovementioned description Scan and signal distributor of C-MOS technology, consisting of a data and clock extraction unit, a control unit , a contact bounce elimination circuit , a current source control unit , a 17-bit shift register and a data output formatting unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV16 or  other identification marking relating to devices complying with the abovementioned description , 29 . 6 . 91 Official Journal of the European Communities No L 167/ 75 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 Clock and data recovery circuit of GaAs technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: 16G040 ex 8542 11 99 or  other identification markins relating to devices complying with the abovementioned description Clock/ calendar circuit of C-MOS technology, incorporating a programmable generator for periodic interruptions and square waves , and a static random-access memory (S-RAM) with a storage capacity of 400 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 146818 or  other identification markings relating to devices complying with the abovementioned description Clock/calendar circuit of C-MOS technology , incorporating a quartz crystal oscillator, independent timer registers and a timer, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : ex 8542 11 99 58274 MM 58167 MM 58174 A 0 0 0 0 0 or  other identification markings relating to devices complying with the abovementioned description Clock circuit of C-MOS technology , with audio and with or without hour-count output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : ex 8542 11 99 7190 SVM 5530 or  other identification markings relating to devices complying with the abovementioned description These devices are for use in the manufacture of goods falling within Chapter 91 ( a) Clock circuit of C-MOS technology consisting of a 64-bit clock counter, a 64-bit state register , an oscillator and a control logic circuit for the reading and writing cycles , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 59 mm, with not more than 48 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: ex 8542 11 99 TOD 0815 or  other identification markings relating to devices complying with the abovementioned description No L 167/ 76 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 Function generator of bipolar technology for the generation of variable wave-forms , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2206 XR 8038 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Programmable digital signal synthesizer of C-MOS technology, for the generation of digital sound signals with random-access memory (RAM) with a storage capacity of 16 Kbits , with a sampling rate of 22,257 kHz and 44,1 kHz and two output channels for mono or stereo signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 18 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters: 344 S 0053 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Digital signal synthesizer of C-MOS technology with one frequency generator able to generate and output one sound , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : UMC 3511 A or 0 0 0 0 0  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Programmable digital signal synthesizer of C-MOS technology with 13 frequency generators each producing up to 5 sounds and an output capacity of up to 65 sounds , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : DPS 6401 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Signal synthesizer of N-MOS (including H-MOS) technology with a frequency generator, a memory of 15 instrumental tones, a digital-to-analogue converter and a quartz oscillator, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : YM 2413 or  other identification markings relating to devices complying with the abovementioned description 29 . 6 . 91 Official Journal of the European Communities No L 167/77 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 Phoneme speech synthesizer of C-MOS technology , with a supply current of less than 10 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following- combinations of figures and letters : * CD 54121 N2L CM 54104 SC 01 CD 54122 N2 L CM 54145 N2 L SSI 263 CD 54123 N2 L CM 54146 N2 L CD 54174 N2 L CM 54166 N2 L or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Monolithic integrated circuit (read/write data processor circuit) for the amplification and conversion of read signals and conversion of write signals for hard-disk drives, contained in a housing the exterior dimensions of which do not exceed 19 x 38 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of letters and figures : SSI 540 SSI 541 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Programmable amplifier of bipolar technology, for signals on a digital communications bus, in the form of monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 21 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : HS 3182 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Circuit of bipolar technology, for the regeneration of pulse-code-modulated signals , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : * XR C 240 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Circuit for the recording and reproduction of speech, working at a programmable speed of 8 Kbits /sec or more, with an amplifier and a 10 bit digital-to-analogue converter, in the form of a monolithic integrated circuit of C-MOS technology, contained in a housing the exterior dimensions of which do not exceed 18 x 22 mm, with not more than 67 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : T 6668 TC 8830 or  other identification markings relating to devices complying with the abovementioned description 0 No L 167 / 78 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 ex 8542 11 99 ex 8542 11 99 ex 8542 19 20 ex 8542 19 20 ex 8542 19 30 Hall effect sensor of BiMOS technology, capable of communicating over a 2-wire bus , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 5x5 mm, with not more than 3 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : UGN 3055U UGS 3055U or  other identification markings relating to devices complying with the abovementioned description Data compression/decompression circuit of C-MOS technology, comprising 2 direct memory acces (DMA) ports, a static random-access memory (S-RAM) interface and a microprocessor interface, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 28 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1XH4 0301 or  other identification markings relating to devices complying with the abovementioned description Smoke detector operating in a temperature range of 20 °C or more but not exceeding 60 °C, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 23 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 14467 CS 235 MC 14468 V 24216 MC 14471 MC 145010 or  other identification markings relating to devices complying with the abovementioned description Amplifier , in the form of a monolithic integrated analogue circuit , the exterior dimensions of which do not exceed 3x3 mm, for use in the manufacture of products falling within subheading 9021 40 00 (a ) FM receiver / amplifier of bipolar technology, in the form of an unmounted analogue monolithic integrated circuit , the dimensions of which do not exceed 4x6 mm, for the manufacture of products falling within subheading 9021 40 00 (a) Microwave amplifier of bipolar technology, with a nominal gain of 18 dB at 500 MHz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 2x4 mm, with not mores than 4 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : A-06 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 0 29. 6 . 91 Official Journal of the European Communities No L 167/79 CN code Description Rate of autonomous duty (% ) ex 8542 19 30 Quadruple amplifier of C-MOS technology, with an input current not exceeding 20 pA , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : LMC 660 or  other identification markings , relating to devices complying with the abovementioned description 0 ex 8542 19 30 i Amplifier of GaAs technology, having a nominal gain of 18 or more but not exceeding 30 dB and a frequency range of not more than 1,9 GHz, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 7x7 mm, with not more than 18 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G071 16G072 16G074 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 19 30 Amplifier , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of Which do not exceed 2 x 4 x 4 mm, with not more than 10 connecting pins and bearing:   an identification marking consisting of or including one of the following combinations of figures and letters : C 05 V 35 or  other identification markings relating to devices complying with the abovementioned description These devices are for the manufacture of products falling . within subheading 9021 40 00 (a ) 0 ex 8542 19 30 Amplifier with an input current of not more than 80 nA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm or the diameter of which does not exceed 10 mm, with not more than 8 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : OPA 37 OPA 111 OPA 121 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 Variable amplifiers for the range of frequencies of 10 Hz or more but not exceeding 30 kHz, with a gain of 85 dB or more , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8x19 mm, with not more than 8 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : M 5218 or  other identification markings relating to devices complying with the abovementioned description 0 No L 167/ 80 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 19 30 Winchester disk drive amplifier, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7x7 mm, with not more than 10 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : A 2480 FC or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 Amplifier with a programmable gain factor, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 45 mm, with not more than 32 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PGA 102 PGA 202 PGA 203 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 Thermocouple amplifier for instrumentation control at temperatures from 0 to 50 °C, incorporating an alarm system, in the form of a monolithic integrated analogue circuit , contained in a housing the external dimensions of which do not exceed 8 x 20 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 594 AD 595 or  other identification markings relating to devices complying with the abovementioned description , 0 ex 8542 19 30 Programmable amplifier for driving into an output voltage of 9,5 V or more but not exceeding + 14,5 V or into an output current not exceeding 0,5 A, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 23 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : EL2021C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 Voltage regulators with a quiescent current of 75 (xA and a dropout voltage of 380 mV at 100 mA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 11 mm, with not more than 8 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: LP 2950 LP 2951 or  other identification markings relating to devices complying with the abovementioned description ( 0 29 . 6 . 91 Official Journal of the European Communities No L 167/ 81 CN code Description Rate of autonomous duty (% ) ex 8542 19 70 Interface and control circuit of C-MOS technology , for the generation of graphic symbols on a cathode-ray tube , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 29 mm, with not more than 28 connecting pins and bearing:  - ,  an identification code consisting of or including the following combination of figures and letters : MN 1297 or - other identification relating to devices complying with the abovementioned description ex 8542 19 90 Read data signal processor for disk drives of bipolar technology, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 13 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: VM 443 or - other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 Filter unit of C-MOS technology, for signals with a frequency of 300 Hz or more but not exceeding 3 000 Hz, consisting of a receiver/transmitter , an analogue-to-digital converter , a dual-tone multifrequency generator (DTMF) and interface registers for a central processing unit (CPU), in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 21 mm, with not more than 60 connecting pins and bearing:  an identification marking consisting of or containing the following combination of figures and letters: STC 9130 F or  other identification markings relating to devices complying with the abovementioned description 0 0 0 I ' 0 0 ex 8542 19 90 Four-channel track-and-hold circuit of C-MOS technology , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 25 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: CS 31412 or - other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 Pre-magnetization control circuit for audio magnetic tapes of bipolar technology , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 26 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: PC 1297 CA or - other identification markings relating to devices complying with the abovementioned description No L 167/ 82 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 19 90 Monolithic integrated analogue circuit, for the reduction of audio noise by 14 dB, contained in a housing the exterior dimensions of which do not exceed 7 x 26 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HA 12043 ex 8542 19 90 or  other identification markings relating to devices complying with the abovementioned description AM and FM receiver of bipolar technology , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 37 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1030 P CXA 1240 P or  other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 0 7 0 0 0 ex 8542 19 90 2-channel audio signal volume and balance controller, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 22 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M 51523 PBM 3910 or  other identification markings relating to devices complying with the abovementioned description Delay line of C-MOS technology , for drop-out compensation of video signals , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7x10 mm, with not more than 8 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MSM 6965 RS or  other identification markings relating to devices complying with the abovementioned description ^ Switch-unit of bipolar technology, for audio signals, having a distortion of not more than 0,005 % , comprising 2 control units and 2 alternating switches, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8x13 mm, with not more than 10 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: TK 15022 Z or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated analogue circuit of bipolar technology, for the overload protection of telephone exchanges , contained in a housing the exterior dimensions of which do not exceed 10 x 11 mm, with not more than 3 connecting pins and bearing: ex 8542 19 90 ex 8542 19 90 29 . 6 . 91 Official Journal of the European Communities No L 167/ 83 CN code Description Rate of autonomous duty (% ) ex 8542 19 90 (cont'd)  an identification marking consisting of or including the following combination of figures : 1515 ex 8542 19 90 ex 8542 19 90 or  other identification markings relating to devices complying with the abovementioned description Frequency generator of bipolar technology, with an operating voltage of 40 V AC or more but not exceeding 130 V AC, which generates signals oscillating between 512 Hz ( + /- 22 % ) and 640 Hz ( + /- 22 % ) at a 10 Hz rate, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9x11 mm, with not more than 8 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV 155 or  other identification markings relating to devices complying with the abovementioned description Temperature transducer, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do hot exceed 6x6 mm or the diameter of which does not exceed 10 mm, with not more than 3 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 590 AD 592 or  other identification markings relating to devices complying with the abovementioned description Analogue-digital controller for brushless motors , capable of controlling speed in forward or reverse direction, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC33033 MC33034 MC33035 or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated analogue circuit of bipolar technology , for driving linear motors or motors with rotating arms , working with a output voltage not exceeding 45 V at an output current not exceeding 2,5 A, contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 0 0 0 0 ex 8542 19 90 ex 8542 19 90 EL 2007 PBL 3717 PBL 3771 EL 2017 PBL 3770 PBL 3772 or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated analogue circuit of bipolar technology, for driving direct-current motors, working with a output voltage not exceeding 18 V at an output current not exceeding 1,6 A, contained in a housing the exterior dimensions of which do not exceed 9 x 26 mm, with not more than 10 connecting pins and bearing: ex 8542 19 90 No L 167 / 84 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 19 90 (cont'd) ex 8542 19 90 ex 8542 19 90 ex 8542 19 90 ex 8542 19 90  an identification marking consisting of or including one. of the following combinations of figures and letters: BA 6109 BA 6209 or  other identification markings relating to devices complying with the abovementioned description i Monolithic integrated analogue circuit of C-MOS technology , for controlling the speed of linear or rotary motors and the positioning of magnetic heads , contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : A 2460 A 2461 or  other identification markings relating to devices complying with the abovementioned description Programmable diode array, consisting of 14 individual diodes and a rectifier , of GaAs technology, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 10 mm, with not more than 36 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G010 L 16G011 or  other identification markings relating to devices complying with the abovementioned description Image sensor consisting of a row of not more than 3 648 photosensitive areas and a matrix linked to shift registers, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 43 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: PD 3573 TCD 103 TCD 105 TCD 133 or  other identification markings relating to devices complying with the abovementioned description Interline charge-coupled image sensor with 250 000 or more but not more than 291 000 photosensitive areas, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 32 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ICX018 ICX 021 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 29. 6 . 91 Official Journal of the European Communities No L 167/85 CN code Description Rate of autonomous duty (% ) ex 8542 19 90 Programmable encoder/decoder circuit of C-MOS technology , consisting of an electrically erasable , programmable , read only memory (E2PROM) with a storage capacity of 32 bits , an amplifier and an oscillator , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AZ 280 TMC3637 or - other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 Frequency converter for the conversion of frequencies of 10,95 GHz or more but not exceeding 12,5 GHz to frequencies of 950 MHz or more but not exceeding 1 750 MHz, in the form of a monolithic integrated analogue circuit , contained in a cylindrical housing with a diameter of not more than 10 mm, with not more than 6 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 20070C AKD12000 AKD12010 AKD12011 or  other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 0 0 0 0 Control circuit of C-MOS technology, for monitoring the voltage of microprocessors, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 12 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1231 DS 1232 or - other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 Voltage-to-frequency converter, comprising an amplifier , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 24 mm or the diameter of which does not exceed 1 1 mm, with not more than 20 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : VFC32 VFC100 VFC101 or  other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 Detector for amplitude peaks in read/write signals of disk storage units, consisting of a differential amplifier with automatic gain control and a precision full-wave rectifier , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connecting pins and bearing: No L 167/ 86 Official Journal of the European Communities 29 . 6. 91 CN code Description Rate of autonomous duty (% ) ex 8542 19 90 (cont'd ) an identification marking consisting of or including the following combination of figures and letters : ML 8464 or other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 RMS-converter for computing the root mean square (RMS) value of wave-forms and converting this value to an equivalent direct current or an equivalent direct voltage, in the form of an monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 21 mm, or the diameter of which does not exceed 18 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 536 A AD 636 AD 637 or  other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 0 0 0 0 0 Voltage comparator of dielectric isolation technology, comprising a master/ slave flip / flop , operating within a common voltage range of 12 V or more but not exceeding + 12 V and a differential voltage range of 24 V or more but not exceeding + 24 V and a response time not exceeding 6 ns, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 11 mm or the diameter of which do not exceed 10 mm, with not more than 8 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : EL 2019 or  other identification markings relating to devices complying with the abovementioned description Half-bridgerectifier, consisting of 2 field effect transistors of MOS technology (MOSFETs), capable of driving inductive or capacitive loads with a nominal voltage of 50 V and a nominal current of 2 A , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 6x11 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : Si9950DY or  other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 ex 8542 20 10 32-bit microprocessor of C-MOS technology, consisting of a single substrate layer on which are mounted 2 chips , one comprising a central processing unit (CPU) and the other a memory unit , in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 33 X 76 mm, with not more than 60 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 57-00000 57 19400 or  other identification markings relating to devices complying with the abovementioned description 29 . 6 . 91 Official Journal of the European Communities No L 167 / 87 CN code Description Rate of autonomous duty (% ) ex 8542 20 50 ex 8542 20 50 ex 8542 20 50 ex 8542 20 90 ex 8542 20 90 Amplifier for the frequency range 20 Hz to 20 000 Hz, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 80 mm, with not more than 30 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : STK 4041 STK4151 STK 4201 or  other identification markings relating to devices complying with the abovementioned description Amplifier with a programmable gain factor, in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 45 mm, with not more than 32 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 3606 G or  other identification markings relating to devices complying with the abovementioned description Amplifier for a nominal range of 0 or more but not exceeding 70 kHz, with an isolation voltage of 750 V or more and a leakage of not more than 1 |iA, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 52 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ISO 100 ISO 102 ISO 106 ISO 120 ISO 121 or  other identification markings relating to devices complying with the abovementioned description 16-bit digital-to-analogue converter, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DAC 705 DAC 706 DAC 707 DAC 708 DAC 709 or  other identification markings relating to devices complying with the abovementioned description Video digital-to-analogue converter (VDAC), with a maximum conversion time of 10 ns , in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 20 x 35 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: VDAC 0405 H VDAC 0605 H VDAC 0805 H or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 167/ 88 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 8542 20 90 Four-channel digital-to-analogue converter, each channel having a capacity of 12 bits , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 41 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: AD 390 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 90 Circuit for the demodulation of signals and noise-reduction , in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 44 mm, with not more than 21 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: STK 3400 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 90 Subscriber-connection units (crosspoint switch) with 4 or more but not more than 12 switches and an operating voltage of 150 V or more, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 41 x 92 mm, with not more than 94 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 719 904 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 Opto-electronic circuit consisting of one or more light-emitting diodes and one photodiode with amplifier circuit and an integrated logic gate arrays circuit or one or more light-emitting diodes and af several photodiodes with amplifier circuit , contained in a plastic housing with not more than 8 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC PL 2400 HC PL 2730 or !  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 Electromagnetic display consisting of 7 electromagnetic coils , which by means of the residual magnetism in the stators provide that the last indication remains available ( set state), and 7 pivoting light-reflecting segments each of which is attached to a bar magnet. The display is contained in a housing the exterior dimensions of which do not exceed 28 x 36 x 50 mm 0 ex 8543 80 80 Modulators for the range from 0,5 MHz to 5 MHz, contained in a housing the external dimensions of which do not exceed 48 x 74 mm 0 ex 8543 80 80 Amplifier with an isolation voltage of 1 500 V or more and with a leakage current not exceeding 0,5 nA, consisting of 2 capacitors and 2 monolithic integrated circuits on a printed circuit which is mounted on a plastic carrier , the whole contained in a housing the exterior dimensions of which do not exceed 8 x 21 mm, with not more than 8 connecting pins and bearing: 29 . 6 . 91 Official Journal of the European Communities No L 167/ 89 CN code Description Rate of autonomous duty {% ) ex 8543 80 80 (cont'd)  air identification marking consisting of or including the following combination of figures and letters : ISO 122 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8544 19 90 Insulated winding wire containing by weight 99,5 % or more of aluminium, neither laquered, varnished nor enamelled, with a total thickness of 0,15 mm or more but not exceeding 0,16 mm 0 ex 8548 00 00 Clock/calendar circuit , consisting of a lithium battery, a quartz oscillator and a monolithic integrated circuit of C-MOS technology comprising a programmable generator for periodic interruptions and square waves and a static random-access memory, the whole contained in a housing the exterior dimensions of which do not exceed 18 x 34 mm, w^th not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: DS 1287 DS 1387 or  other identification markings relating to devices complying with the abovementioned description 0 ex 9001 10 10 ex 9001 10 90 Image reverser made up from an assembly of optical fibres 0 ex 9001 20 00 Material consisting of a polarizing film, supported on one or both sides by transparent material 0 ex 9001 90 90 Octagonal Fresnel lens of acrylic resin unmounted , for use in the manufacture of overhead projectors (a) 0 ex 9002 11 00 Non-adjustable lens unit , having a focal length of 90 mm or more but not exceeding 94 mm, consisting of glass or plastic lenses , with a diameter of 80 mm or more but not exceeding 90 mm 0 ex 9002 11 00 Adjustable lens unit , having a focal length of 90 mm or more but not exceeding 180 mm, a diameter of 120 mm or more but not exceeding 180 mm, and comprising a combination of between 4 and 8 glass or methacrylic lenses , each lens coated on at least one side with a magnesium fluoride layer, for use in the manufacture of video projectors ( a ) 0 ex 9002 90 91 Optical mirror comprising an octagonal Fresnel lens, for use in the manufacture of overhead projectors (a) 0 ex 9013 80 00 Liquid crystal displays (LCDs) consisting of a layer of liquid crystals between 2 glass sheets or plates, with a 7 or more but not exceeding 120 figures or letters, whose exterior dimensions are:  18,5 x 52 mm, or  18,5 x 61 mm, or  22 x 52 mm, or  22 x 63 mm, or  27 x 61 mm, or  55,8 x 73,7 mm, with not more than 192 connecting pins or contact areas, for use in the manufacture of calculators (a) 0 ex 9021 30 90 Vascular protheses, neither woven nor knitted , of which the largest opening has an internal diameter not exceeding 6 mm 3,1 ex 9021 30 90 Vascular prothese, neither woven nor knitted , of which the largest opening has an internal diameter of more than 6 mm but not exceeding 8 mm 0 ex 9021 30 90 Heart valves and parts thereof 0 No L 167/90 Official Journal of the European Communities 29 . 6 . 91 CN code Description &gt; Rate of autonomous duty (% ) ex 9021 90 10 Receivers for hearing aids , contained in a housing the external dimensions of which, excluding connecting points, do not exceed 5x6x8 mm 0 ex 9110 12 00 Assembly consisting of a printed circuit on which are mounted one quartz oscillator, at least one watch circuit and, wether or not integrated , at least one capacitor, of a thickness not exceeding 5 mm, for use in the manufacture of products falling within Chapter 91 (a ) 0 ex 9110 90 00 Assembly consisting of a printed circuit on which is mounted at least one watch circuit, a quartz oscillator and a piezo-electric sound element, with a thickness exceeding 5 mm, for the manufacture of products falling within Chapter 91 (a ) 0 ex 9110 90 00 ex 9114 90 00 Assembly consisting of a printed circuit on which is mounted a watch circuit or a watch circuit and a quartz oscillator, of a thichness not exceeding 5 mm, for use in the manufacture of products falling within Chapter 91 (a ) 0 ex 9608 91 00 Non-fibrous plastic pen-tips with an internal channel 0 ex 9613 90 00 Piezo-electric ignition mechanism 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .